 



EXHIBIT 10.13

GMAC Residential Funding



--------------------------------------------------------------------------------

WAREHOUSING CREDIT AND SECURITY AGREEMENT

--------------------------------------------------------------------------------

BETWEEN

MUNICIPAL MORTGAGE & EQUITY, LLC,
a Delaware limited liability company (“MMA”)
MUNIMAE TEI HOLDINGS, LLC,
a Maryland limited liability company (“MTEI”),
MIDLAND MORTGAGE INVESTMENT CORPORATION,
a Florida corporation (“Midland Mortgage”),
MMA CONSTRUCTION FINANCE, LLC,
a Maryland limited liability company f/k/a MUNIMAE MIDLAND
CONSTRUCTION FINANCE, LLC (“MMA Construction”), and
MMA CAPITAL CORPORATION, a Michigan corporation f/k/a MIDLAND
CAPITAL CORPORATION (“MMA Capital”),
(MMA, MTEI, Midland Mortgage, MMA CONSTRUCTION and MMA
Capital, collectively, “Borrower”)

AND

RESIDENTIAL FUNDING CORPORATION,
a Delaware corporation

Dated as of May 23, 2003

 



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

--------------------------------------------------------------------------------

                  1.    THE CREDIT   1-1

    1.1.     The Warehousing Commitment   1-1

    1.2.     Expiration of Warehousing Commitment   1-1

    1.3.     Warehousing Note   1-2 2.   PROCEDURES FOR OBTAINING ADVANCES   2-1

    2.1.     Warehousing Advances   2-1 3.   INTEREST, PRINCIPAL AND FEES   3-1

    3.1.     Interest   3-1

    3.2.     Interest Limitation   3-2

    3.3.     Principal Payments   3-2

    3.4.     Buydowns   3-4

    3.5.     Compensating Balances   3-5

    3.6.     Non-Usage Fees   3-5

    3.7.     INTENTIONALLY OMITTED   3-6

    3.8.     Loan Package Fees   3-6

    3.9.     Miscellaneous Fees and Charges   3-6

    3.10.     Extension Fee   3-6

    3.11.     Overdraft Advances   3-6

    3.12.     Method of Making Payments   3-6 4.   COLLATERAL   4-1

    4.1.     Grant of Security Interest   4-1

    4.2.     Maintenance of Collateral Records   4-2

    4.3.     Limitations on Security Interest in Servicing Income under Fannie
Mae Servicing Contracts   4-3

    4.4.     Release of Security Interest in Pledged Investments and Pledged
Securities   4-4

    4.5.     Collection and Servicing Rights   4-5

    4.6.     Return of Collateral at End of Warehousing Commitment   4-5

    4.7.     Delivery of Collateral Documents   4-5 5.   CONDITIONS PRECEDENT  
5-1

    5.1.     Initial Advance   5-1

    5.2.     Each Advance   5-4

    5.3.     New Fannie Mae Master Credit Facility Agreements   5-4

    5.4.     INTENTIONALLY OMITTED   5-5

    5.5.     INTENTIONALLY OMITTED   5-5

    5.6.     Force Majeure   5-5 6.   GENERAL REPRESENTATIONS AND WARRANTIES  
6-1

    6.1.     Place of Business   6-1

    6.2.     Organization; Good Standing; Subsidiaries   6-1

    6.3.     Authorization and Enforceability   6-1

    6.4.     Approvals   6-2

    6.5.     Financial Condition   6-2

    6.6.     Litigation   6-2

    6.7.     Compliance with Laws   6-2

    6.8.     Regulation U   6-3

    6.9.     Investment Company Act   6-3

    6.10.     Payment of Taxes   6-3

 



--------------------------------------------------------------------------------



 



                 

    6.11.     Agreements   6-3

    6.12.     Title to Properties   6-3

    6.13.     ERISA   6-4

    6.14.     No Retiree Benefits   6-4

    6.15.     Assumed Names   6-4

    6.16.     Servicing   6-4 7.   AFFIRMATIVE COVENANTS   7-1

    7.1.     Payment of Obligations   7-1

    7.2.     Financial Statements   7-1

    7.3.     Other Borrower Reports   7-2

    7.4.     Maintenance of Existence; Conduct of Business   7-3

    7.5.     Compliance with Applicable Laws   7-3

    7.6.     Inspection of Properties and Books; Operational Reviews   7-3

    7.7.     Notice   7-4

    7.8.     Payment of Debt, Taxes and Other Obligations   7-4

    7.9.     Insurance   7-4

    7.10.     Closing Instructions   7-4

    7.11.     Subordination of Certain Indebtedness   7-5

    7.12.     Other Loan Obligations   7-5

    7.13.     ERISA   7-5

    7.14.     Use of Proceeds of Warehousing Advances   7-5

    7.15.     INTENTIONALLY OMITTED   7-5 8.   NEGATIVE COVENANTS   8-1

    8.1.     Contingent Liabilities   8-1

    8.2.     Pledge of Servicing Contracts   8-1

    8.3.     Restrictions on Fundamental Changes   8-1

    8.4.     Deferral of Subordinated Debt   8-1

    8.5.     Loss of Eligibility   8-1

    8.6.     Accounting Changes   8-2

    8.7.     Leverage Ratio   8-2

    8.8.     Minimum Consolidated Tangible Net Worth   8-2

    8.9.     Minimum Consolidated Modified Net Worth   8-2

    8.10.     Ratio of CAD to Annual Debt Payments   8-2

    8.11.     Distributions to Members   8-2

    8.12.     Underwriting Guidelines   8-2 9.   SPECIAL REPRESENTATIONS,
WARRANTIES AND COVENANTS CONCERNING COLLATERAL   9-1

    9.1.     Special Representations and Warranties Concerning Eligibility as
Seller/Servicer of Mortgage Loans   9-1

    9.2.     Special Representations and Warranties Concerning Warehousing
Collateral   9-1

    9.3.     Special Affirmative Covenants Concerning Warehousing Collateral  
9-3

    9.4.     Special Negative Covenants Concerning Warehousing Collateral   9-4

    9.5.     Special Representation and Warranty Concerning Fannie Mae DUS
Program Reserve Requirements   9-4

    9.6.     Special Representations and Warranties Concerning Special Fannie
Mae Mortgage Loans   9-5

    9.7.     Special Representations and Warranties Concerning FHA Mortgage
Loans   9-5

    9.8.     Special Representations and Warranties Concerning Bridge Mortgage
Loans   9-6

    9.9.     Special Covenants Concerning Special Fannie Mae Mortgage Loans  
9-6

    9.10.     INTENTIONALLY OMITTED   9-6 10.   DEFAULTS; REMEDIES   10-1

 



--------------------------------------------------------------------------------



 



                 

    10.1.     Events of Default   10-1

    10.2.     Remedies   10-2

    10.3.     Application of Proceeds   10-5

    10.4.     Lender Appointed Attorney-in-Fact   10-5

    10.5.     Right of Set-Off   10-6 11.   MISCELLANEOUS   11-1

    11.1.     Notices   11-1

    11.2.     Reimbursement of Expenses; Indemnity   11-1

    11.3.     Financial Information   11-2

    11.4.     Terms Binding Upon Successors; Survival of Representations   11-2

    11.5.     Assignment and Participations   11-2

    11.6.     Amendments   11-3

    11.7.     Governing Law   11-3

    11.8.     Relationship of the Parties   11-3

    11.9.     Severability   11-4

    11.10.     Consent to Credit References   11-4

    11.11.     Counterparts   11-4

    11.12.     Headings/Captions   11-4

    11.13.     Entire Agreement   11-4

    11.14.     Consent to Jurisdiction   11-4

    11.15.     Waiver of Jury Trial   11-5

    11.16.     Waiver of Punitive, Consequential, Special or Indirect Damages  
11-5

    11.17.     Confidentiality   11-5 12.   DEFINITIONS   12-1

    12.1.     Defined Terms   12-1

    12.2.     Other Definitional Provisions; Terms of Construction   12-13

 



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

EXHIBITS

--------------------------------------------------------------------------------

     
Exhibit A-MF
  Request for Warehousing Advance Against Eligible Investments
 
   
Exhibit B-MF
  Procedures and Documentation for Warehousing Mortgage Loans
 
   
Exhibit B-MF/BL
  Procedures and Documentation for Warehousing Builder Loans
 
   
Exhibit B-MF/BR
  Procedures and Documentation for Warehousing Bridge Mortgage Loans
 
   
Exhibit B-MF/FHA
  Procedures and Documentation for Warehousing FHA Mortgage Loans
 
   
Exhibit B-MF/MB
  Procedures and Documentation for Warehousing Municipal Bonds
 
   
Exhibit B-MF/SFNMA
  Procedures and Documentation for Warehousing Special Fannie Mae Mortgage Loans
 
   
Exhibit C
  Schedule of Servicing Portfolio
 
   
Exhibit D
  Subsidiaries
 
   
Exhibit E
  Compliance Certificate
 
   
Exhibit F
  Schedule of Lines of Credit
 
   
Exhibit G
  Assumed Names
 
   
Exhibit H
  Eligible Investments and Other Assets
 
   
Exhibit I
  Collateral Operations Fee Schedule
 
   
Exhibit J
  Terms of Guaranteed Obligations
 
   
Exhibit K
  Schedule of Master Credit Facility Agreement

 



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

WAREHOUSING CREDIT AND SECURITY AGREEMENT


--------------------------------------------------------------------------------

WAREHOUSING CREDIT AND SECURITY AGREEMENT, dated as of May 23, 2003 between
MUNICIPAL MORTGAGE & EQUITY, LLC, a Delaware limited liability company, (“MMA”),
MUNIMAE TEI HOLDINGS, LLC, a Maryland limited liability company (“MTEI”),
MIDLAND MORTGAGE INVESTMENT CORPORATION, a Florida corporation (“Midland
Mortgage”), MMA CONSTRUCTION FINANCE, LLC fka MUNIMAE MIDLAND CONSTRUCTION
FINANCE, LLC, a Maryland limited liability company (“MMA Construction”), and MMA
CAPITAL CORPORATION, a Michigan corporation f/k/a MIDLAND CAPITAL CORPORATION
(“MMA Capital”) (MMA, MTEI, Midland Mortgage, MMA Construction and MMA Capital,
collectively, “Borrower”) and RESIDENTIAL FUNDING CORPORATION, a Delaware
corporation (“Lender”).



A.   Borrower has requested certain financing from Lender.   B.   Lender has
agreed to provide that financing to Borrower subject to the terms and conditions
of this Agreement.   C.   Subject to Borrower’s satisfaction of the conditions
set forth in Article 5, the “Closing Date” for the transactions contemplated by
this Agreement is May 23, 2003.

NOW, THEREFORE, the parties to this Agreement agree as follows:



1.   THE CREDIT   1.1.   The Warehousing Commitment

On the terms and subject to the conditions and limitations of this Agreement,
including Exhibit H, Lender agrees to make Warehousing Advances to Borrower from
the Closing Date to the Business Day immediately preceding the Warehousing
Commitment Termination Date, during which period Borrower may borrow, repay and
reborrow in accordance with the provisions of this Agreement. Lender has no
obligation to make Warehousing Advances in excess of the Warehousing Commitment
Amount. While a Default or Event of Default exists, Lender may refuse to make
any additional Warehousing Advances to Borrower. All Warehousing Advances under
this Agreement constitute a single indebtedness, and all of the Collateral is
security for the Warehousing Note and for the performance of all of the
Obligations. Warehousing Advances will be made either to MMA, MTEI, Midland
Mortgage, MMA Construction or MMA Capital, as requested by either MMA, MTEI,
Midland Mortgage, MMA Construction or MMA Capital, but will be deemed made to or
for the benefit of MMA and the requesting Borrower, and MMA and the requesting
Borrower, jointly and severally, is obligated to repay each Warehousing Advances
made under the Warehousing Commitment. With respect to its obligation to repay
Warehousing Advances made to any other Borrower, MMA agrees to the terms set
forth in Exhibit J.



1.2.   Expiration of Warehousing Commitment

The Warehousing Commitment expires on the earlier of (the “Warehousing
Commitment Termination Date”): (a) April 30, 2005, as the same may be extended
in writing by Lender, in its sole discretion, unless Borrower notifies Lender
that it will not accept such extension, on which date the Warehousing Commitment
will expire of its own term without the necessity of Notice or action by Lender,
and (b) the date the Warehousing Commitment is terminated under Section 10.2.

Page 1-1

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



1.3.   Warehousing Note

Warehousing Advances are evidenced by Borrower’s promissory note, payable to
Lender on the form prescribed by Lender (“Warehousing Note”). The term
“Warehousing Note” as used in this Agreement includes all amendments,
restatements, renewals or replacements of the original Warehousing Note and all
substitutions for it. All terms and provisions of the Warehousing Note are
incorporated into this Agreement.

End of Article 1

Page 1-2

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



2.   PROCEDURES FOR OBTAINING ADVANCES   2.1.   Warehousing Advances

To obtain a Warehousing Advance under this Agreement, Borrower must deliver to
Lender a completed and signed request for a Warehousing Advance on the then
current form approved by Lender (“Warehousing Advance Request”), not later than
1 Business Day before the Business Day on which Borrower desires the Warehousing
Advance. Subject to the delivery of a Warehousing Advance Request and the
satisfaction of the conditions set forth in Sections 5.1 and 5.2, Borrower may
obtain a Warehousing Advance under this Agreement upon compliance with the
procedures set forth in this Section and in the applicable Exhibit B, including
delivery to Lender of all required Collateral Documents. Lender’s current form
of Warehousing Advance Request is set forth in Exhibit A. Upon not less than 3
Business Days’ prior Notice to Borrower, Lender may modify its form of
Warehousing Advance Request, and any other Exhibit or document referred to in
this Section to conform to current legal requirements or Lender practices and,
as so modified, those Exhibits and documents will become part of this Agreement.

End of Article 2

Page 2 -1

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



3.   INTEREST, PRINCIPAL AND FEES   3.1.   Interest



3.1(a)   Except as otherwise provided in this Section, Borrower must pay
interest on the unpaid amount of each Warehousing Advance from the date the
Warehousing Advance is made until it is paid in full at the Interest Rate
specified in Exhibit H.



3.1(b)   As long as no Default or Event of Default exists, Borrower is entitled
to receive a benefit based on the average monthly Eligible Balances of Borrower
maintained at a Designated Bank. For the purposes of this Section, all Advances
will be called “Applicable Advances.” After the end of each month, Lender will
calculate the portion (“Balance Funded Portion”) of the Applicable Advances that
is equal to the lesser of (1) the average amount of Applicable Advances
outstanding during such month or (2) the average amount of Eligible Balances on
deposit in non-interest bearing demand deposit and time deposit accounts with a
Designated Bank during such month. Interest that would otherwise be payable by
Borrower under Exhibit H will be reduced by a “Balance Funding Credit” equal to:

Balance Funded Portion x [(IR – BFR) / AB] x ADP,

where “IR” is the weighted daily average of the Index Rate otherwise applicable
under Exhibit H. “BFR” is the applicable Balance Funded Rate, “AB” is the
Accrual Basis and “ADP” is the number of days in the month (or other applicable
period) for which the Balance Funding Credit is applicable. The Applicable
Advances outstanding during a month will be allocated to the Balance Funded
Portion in the order determined by Lender in its sole discretion.

If, for any month, a portion of the average amount of Eligible Balances on
deposit in non-interest bearing demand deposit or time deposit accounts remains
(“Remainder”) after the Balance Funded Portion has been deducted, or Borrower
has Eligible Balances on deposit in interest-bearing demand deposit or time
deposit accounts in respect of which Lender has received a Depository Benefit,
Lender will provide a benefit in the form of an “Earnings Credit” on the
Eligible Balances maintained in time deposit accounts with the Designated Bank,
and Lender will provide a benefit in the form of an “Earnings Allowance” on the
Eligible Balances maintained in demand deposit accounts with the Designated
Bank. Any Earnings Allowance will be used first and any Earnings Credit will be
used second as a credit against Miscellaneous Fees and Charges (including
Designated Bank Charges) and against other fees payable to Lender under this
Agreement, including Non-Usage Fees, and Loan Package Fees, and may be used, at
Lender’s option, to reduce accrued interest. Any Earnings Allowance not used
during the month in which the benefit was received will be accumulated and must
be used within 6 months of the month in which the benefit was received. As long
as no Default or Event of Default exists, any Earnings Credit not used during
the month in which the benefit was received will be used to provide a cash
benefit to Borrower. Any Earnings Credit retained by Lender as a result of a
Default or Event of Default will be applied to the payment of Borrower’s
Obligations in the order Lender determines in its sole discretion.

The Balance Funded Portion, the Balance Funding Credit, the Earnings Credit and
the Earnings Allowance for any month will be determined by Lender in its sole
discretion and Lender’s determination of those amounts is conclusive and binding
absent manifest error. In no event will the aggregate amount of the benefits
received by Borrower under this Section exceed the Depository Benefit.

Page 3-1

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



    Either party to this Agreement may terminate the benefits provided for in
this Section, in whole or in part, effective immediately upon Notice to the
other party, if the terminating party determines (which determination is
conclusive and binding on the other party, absent manifest error) at any time
that any applicable law, rule, regulation, order or decree or any interpretation
or administration of any such law, rule, regulation, order or decree by any
governmental authority charged with its interpretation or administration, or
compliance by such party with any request or directive (whether or not having
the force of law) of any such authority, makes it unlawful or impossible for the
party sending the Notice to continue to offer or receive all or any portion of
the benefits provided for in this Section. No Notice is required for a
termination of benefits as a result of a Default or Event of Default.   3.1(c)  
Lender computes interest on the basis of the actual number of days in each month
and a year of 360 days (“Accrual Basis”). Borrower must pay interest monthly in
arrears, not later than 9 days after the date of Lender’s invoice or, if
applicable, 2 days after the date of Lender’s account analysis statement,
commencing with the first month following the Closing Date and on the
Warehousing Maturity Date.   3.1(d)   If, for any reason, (1) Borrower repays a
Warehousing Advance on the same day that it was made by Lender or (2) Borrower
instructs Lender not to make a previously requested Warehousing Advance after
Lender has reserved funds or made other arrangements necessary to enable Lender
to fund that Warehousing Advance, Borrower agrees to pay to Lender an
administrative fee equal to 1 day of interest on that Warehousing Advance at the
rate of 1.50% per annum. Borrower must pay all administrative fees within 9 days
after the date of Lender’s invoice or, if applicable, within 2 days after the
date of Lender’s account analysis statement.   3.1(e)   After an Event of
Default occurs and upon Notice to Borrower by Lender, the unpaid amount of each
Warehousing Advance will bear interest at the Default Rate until paid in full.  
3.1(f)   Lender will adjust the rates of interest provided for in this Agreement
as of the effective date of each change in the applicable index. Lender’s
determination of such rates of interest as of any date of determination are
conclusive and binding, absent manifest error.   3.2.     Interest Limitation

Lender does not intend, by reason of this Agreement, the Warehousing Note or any
other Loan Document, to receive interest in excess of the amount permitted by
applicable law. If Lender receives any interest in excess of the amount
permitted by applicable law, whether by reason of acceleration of the maturity
of this Agreement, the Warehousing Note or otherwise, Lender will apply the
excess to the unpaid principal balance of the Warehousing Advances and not to
the payment of interest. If all Warehousing Advances have been paid in full and
the Warehousing Commitment has expired or has been terminated, Lender will remit
any excess to Borrower. This Section controls every other provision of all
agreements between Borrower and Lender and is binding upon and available to any
subsequent holder of the Warehousing Note.



3.3.     Principal Payments   3.3(a)   Borrower must pay Lender the outstanding
principal amount of all Warehousing Advances on the Warehousing Maturity Date.

Page 3-2

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



3.3(b)    Except as otherwise provided in Section 3.1, Borrower may prepay any
portion of the Warehousing Advances without premium or penalty at any time.  
3.3(c)   Upon telephonic or written Notice to Borrower by Lender, Borrower must
pay to Lender, and Borrower authorizes Lender to cause the Funding Bank to
charge Borrower’s Operating Account for, the amount of any outstanding
Warehousing Advance against a specific Pledged Asset upon the earliest
occurrence of any of the following events:



  (1)   For any Pledged Investment, the Warehouse Period elapses.     (2)   For
any Pledged Investment, the Shipped Period elapses.     (3)   On the date a
Warehousing Advance was made if the Pledged Investment to be funded by that
Warehousing Advance is not closed and funded.     (4)   One (1) Business Day
elapses from the date a Warehousing Advance was made against a Pledged
Investment, without receipt of the Collateral Documents relating to that Pledged
Investment required to be delivered on that date.     (5)   Ten (10) Business
Days elapse without the return of a Collateral Document delivered by Lender to
Borrower under a Trust Receipt for correction or completion.     (6)   On the
date on which a Pledged Investment is determined to have been originated based
on untrue, incomplete or inaccurate information or otherwise to be subject to
fraud, whether or not Borrower had knowledge of the misrepresentation,
incomplete or incorrect information or fraud, on the date on which Borrower
knows, has reason to know, or receives Notice from Lender, that (A) one or more
of the representations and warranties set forth in Article 9 were inaccurate or
incomplete in any material respect on any date when made or deemed made, or
(B) Borrower has failed to perform or comply with any covenant, term or
condition applicable to it set forth in Article 9.     (7)   On the date the
Pledged Investment or a Lien prior to the Mortgage securing repayment of the
Pledged Investment is defaulted and remains in default for a period of 60 days
or more.     (8)   On the mandatory delivery date of the related Purchase
Commitment if the specific Pledged Investment has not been delivered under the
Purchase Commitment prior to such mandatory delivery date, or on the date the
related Takeout Commitment expires or is terminated.     (9)   Three
(3) Business Days after the date a Pledged Mortgage is rejected for purchase,
financing or refinancing under a Takeout Commitment, unless another Takeout
Commitment satisfying the requirements of this Agreement is provided within that
3 Business Day period.     (10)   Upon the sale, other disposition or prepayment
of any Pledged Investment or, with respect to a Pledged Investment included in
an Eligible Mortgage Pool, upon the sale or other disposition of the related
Agency Security.     (11)   With respect to any Pledged Investment, any of the
Collateral Documents, upon examination by Lender, are found not to be in
compliance with the requirements of this Agreement or the related Takeout
Commitment.

Page 3-3

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



(12)   With respect to any Warehousing Advance outstanding against a Pledged
Investment that is not subject to a Purchase Commitment, the date on which the
commitment to provide the permanent financing or Replacement Loan that will
refinance such Warehousing Advance or Pledged Investment shall cease to be in
full force and effect, or the lender shall assert any right not to finance such
Pledged Investment or make such Replacement Loan thereunder.



3.3(d)   In addition to the payments required by this Section 3.3, if the
principal amount of any Pledged Investment is prepaid in whole or in part while
a Warehousing Advance is outstanding against the Pledged Investment, Borrower
must pay to Lender, without the necessity of prior demand or Notice from Lender,
and Borrower authorizes Lender to cause the Funding Bank to charge Borrower’s
Operating Account for, the amount of the prepayment, to be applied against the
Warehousing Advance.   3.3(e)   The proceeds of the sale or other disposition of
Pledged Assets must be paid directly by the Investor to the Cash Collateral
Account. Borrower must give Notice to Lender in writing or by telephone
(followed promptly by written Notice) of the Pledged Assets for which proceeds
have been received. Upon receipt of Borrower’s Notice, Lender will apply any
proceeds deposited into the Cash Collateral Account to the payment of the
Warehousing Advances related to the Pledged Assets identified by Borrower in its
Notice, and those Pledged Assets will be considered to have been redeemed from
pledge. Lender is entitled to rely upon Borrower’s affirmation that deposits in
the Cash Collateral Account represent payments from Investors for the purchase
of the Pledged Assets specified by Borrower in its Notice. If the payment from
an Investor for the purchase of Pledged Assets is less than the outstanding
Warehousing Advances against the Pledged Assets identified by Borrower in its
Notice, Borrower must pay to Lender, and Borrower authorizes Lender to cause the
Funding Bank to charge Borrower’s Operating Account in, an amount equal to that
deficiency. As long as no Default or Event of Default exists, Lender will return
to Borrower any excess payment from an Investor for Pledged Assets.   3.3(f)  
Lender reserves the right to revalue any Pledged Investment. Borrower must pay
to Lender, without the necessity of prior demand or Notice from Lender, and
Borrower authorizes Lender to cause the Funding Bank to charge Borrower’s
Operating Account for, any amount required after any such revaluation to reduce
the principal amount of the Warehousing Advance outstanding against the revalued
Pledged Investment to an amount equal to the Advance Rate for the applicable
type of Eligible Investment multiplied by the Fair Market Value of the Pledged
Investment.   3.3(g)   Borrower must give Lender Notice not later than 1:00 p.m.
on the Business Day immediately preceding the payment to Lender of proceeds of
Pledged Assets or any other payment on the Obligations if the amount of the
payment exceeds $20,000,000. If Lender is unable to reinvest that payment as a
result of Borrower’s failure to provide such Notice, Borrower must pay to Lender
an administrative fee equal to 1 day of interest on the amount of that payment
at a rate of 1.50% per annum. Administrative and other fees are due and payable
in the same manner as interest is due and payable under this Agreement.   3.4.  
  Buydowns

Borrower may prepay a portion of the Warehousing Advances outstanding (a
“Buydown”) upon Notice to Lender not later than (a) 1:00 p.m. on the Business
Day immediately preceding the Business Day on which Borrower desires to make a
Buydown in the amount of $10,000,000 or more or (b) 1:00 p.m. on the Business
Day on which Borrower desires to make a Buydown in an

Page 3-4

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



amount less than $10,000,000. Each Buydown must be in an amount not less than
$1,000,000 or in integral multiples of $250,000 in excess of that amount, and
Buydowns may not exceed, in the aggregate, the amount outstanding against
Pledged Investments. A Buydown is a reduction in the aggregate amount of the
Warehousing Advances outstanding against Pledged Investments, but does not
represent the prepayment of any particular Warehousing Advance, and does not
entitle Borrower to the release of any Collateral. Lender may apply Buydowns to
reduce interest payable by Borrower on outstanding Warehousing Advances in any
order that Lender determines in its sole discretion. Unless a Default or Event
of Default exists, Borrower may reborrow all or any portion of a Buydown upon
Notice to Lender not later than (m) 1:00 p.m. on the Business Day immediately
preceding the Busines Day on which borrower desires to reborrow $10,000,000 or
more or (n) 1:00 p.m. on the Business Day that Borrower desires to reborrow an
amount less than $10,000,000. If Lender receives Buydowns or a combination of
Buydowns and payments of Warehousing Advances that exceed the aggregate
principal balance of the Warehousing Advances outstanding Pledged Investments
(an “Excess Buydown”), as long as no Default or Event of Default exists, Lender
shall, at the request of Borrower, re-advance to Borrower all or any portion of
an Excess Buydown by causing the Funding Bank to credit the Operating Account in
that amount. Lender has no obligation to pay or otherwise provide to Borrower
any interest, dividends or other benefits on an Excess Buydown.



3.5.   Compensating Balances

Borrower shall maintain at a Designated Bank, so long as the Warehousing
Commitment is outstanding, Eligible Balances in an average amount during any
Calendar Quarter not less than $10,000,000 with respect to which Lender receives
a Depository Benefit. If, during any Calendar Quarter or portion thereof while
the Warehousing Commitment is outstanding, Borrower shall fail to maintain the
level of balances required hereby, Borrower shall pay Lender a Non-Usage Fee as
calculated in Section 3.6 below for such Calendar Quarter or portion thereof.



3.6.   Non-Usage Fees

At the end of each Calendar Quarter during the term of this Agreement, unless
Borrower has satisfied the requirement of Section 3.5 for such Calendar Quarter,
Lender will determine the average usage of the Warehousing Commitment by
calculating the arithmetic daily average of the Warehousing Advances outstanding
during such Calendar Quarter (“Used Portion”). Lender will then subtract the
Used Portion from $12,500,000, and the result, if positive, will be known as the
“Unused Portion”. Borrower agrees to pay to Lender a fee (“Non-Usage Fee”) in
the amount of 0.5% per annum of the Unused Portion during such Calendar Quarter.
The Non-Usage Fee is payable quarterly, in arrears. Lender computes the
Non-Usage Fee on the basis of the actual number of days in each Calendar Quarter
and a year of 365 days. Borrower must pay the Non-Usage Fee within 10 days after
the date of Lender’s invoice or account analysis statement. If the date set
forth in the definition of Warehousing Commitment Termination Date occurs on a
day other than the last day of a Calendar Quarter, Borrower must pay the
prorated portion of the Non-Usage Fee due from the beginning of the then current
Calendar Quarter to and including that date. Borrower is not entitled to a
reduction in the amount of the Non-Usage Fee if (a) the Warehousing Commitment
Amount is reduced or (b) the Warehousing Commitment is terminated at the request
of Borrower or as a result of an Event of Default. If the Warehousing Commitment
terminates at the request of Borrower or as a result of an Event of Default,
Borrower must pay, on the date of termination, a Non-Usage Fee in the amount of
0.5% per annum of the Warehousing Commitment Amount in effect immediately prior
to the date of termination, for the period from the date of termination to and
including the date set forth in the definition of Warehousing Commitment
Termination Date. Lender’s determination of the Non-Usage Fee for any period is
conclusive and binding, absent manifest error.

Page 3-5

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



3.7.   INTENTIONALLY OMITTED   3.8.   Loan Package Fees

At the time of each Warehousing Advance against an Eligible Investment, Borrower
will incur a loan package fee (“Loan Package Fee”). Borrower must pay all Loan
Package Fees in the amount set forth in Exhibit H within 9 days after the date
of Lender’s invoice or, if applicable, within 2 days after the date of Lender’s
account analysis statement.



3.9.   Miscellaneous Fees and Charges

Borrower must reimburse Lender for all Miscellaneous Fees and Charges. Borrower
must pay all Miscellaneous Fees and Charges within 9 days after the date of
Lender’s invoice or, if applicable, within 2 days after the date of Lender’s
account analysis statement.



3.10.   Extension Fee

If Lender, in its sole discretion, elects to extend the Warehouse Period for any
Pledged Investment, Borrower shall pay Lender, on the effective date of such
extension, an Extension Fee in such amount as mutually agreed upon between
Lender and Borrower.



3.11.   Overdraft Advances

If, under the authorization given by Borrower in the Funding Bank Agreement or
pursuant to this Agreement, Lender debits Borrower’s Operating Account or
directs the Funding Bank to honor an item presented against the Operating
Account and that debit or direction results in an overdraft, Lender may make an
additional Warehousing Advance to fund that overdraft (“Overdraft Advance”).
Borrower must pay (a) the outstanding amount of any Overdraft Advance, within 1
Business Day after the date of the Overdraft Advance, and (b) interest on the
amount of the Overdraft Advance, at a rate per annum equal to the Bank One Prime
Rate plus 2%, within 9 days after the date of Lender’s invoice or, if
applicable, within 2 days after the date of Lender’s account analysis statement.



3.12.     Method of Making Payments   3.12(a)    Unless otherwise specified in
this Agreement, Borrower must make all payments under this Agreement to Lender
by the close of business on the date when due unless the date is not a Business
Day. If the due date is not a Business Day, payment is due on, and interest will
accrue to, the next Business Day. Borrower must make all payments in United
States dollars in immediately available funds transferred by wire to accounts
designated by Lender.   3.12(b)   Borrower authorizes Lender to cause the
Funding Bank to charge Borrower’s Operating Account for any interest or fees due
and payable to Lender on or after the 9th day after the date of Lender’s invoice
or, if applicable, on or after the 2nd day after the date of Lender’s account
analysis statement, without the necessity of prior demand or Notice from Lender.
  3.12(c)   While a Default or Event of Default exists, Borrower authorizes
Lender to cause the Funding Bank to charge Borrower’s Operating Account for any
Obligations due and payable to Lender, without the necessity of prior demand or
Notice from Lender.

Page 3-6

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



End of Article 3

Page 3-7

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



4.   COLLATERAL   4.1.   Grant of Security Interest

As security for the payment of the Warehousing Note and for the performance of
all of Borrower’s Obligations, Borrower grants a security interest to Lender in
all of Borrower’s right, title and interest in and to the following described
property (“Collateral”):

     
4.1 (a)
  All amounts advanced by Lender to or for the account of Borrower under this
Agreement to fund a Mortgage Loan until that Mortgage Loan is closed and those
funds disbursed.
 
   
4.1 (b)
  All Mortgage Loans, Municipal Bonds and Builder Loans, including all Mortgage
Notes, Municipal Bonds, Mortgages, Security Agreements, supporting Obligations
and Liens evidencing, constituting, securing or otherwise backing those Mortgage
Loans, that are delivered or caused to be delivered to Lender (including
delivery to a third party on behalf of Lender), or that otherwise come into the
possession, custody or control of Lender for the purpose of assignment or
pledge, are otherwise described in any Advance Request, or in respect of which
Lender has made a Warehousing Advance under this Agreement, and, in the event
the Release Amount has not been paid with respect to any Mortgage Loan,
Municipal Bond or Builder Loan pledged hereunder, any Refinancing Loan the
proceeds of which are used, in whole or in part, to refinance such Mortgage
Loan, Municipal Bond or Builder Loan, and with respect to Special Fannie Mae
Mortgage Loans, the Mortgage Notes evidencing the Mortgage Loans and all of
Borrower’s right, title and interest in and to the Master Credit Facility
Agreement and all Mortgage Notes and other agreements, documents and instruments
executed and delivered in connection with, or otherwise relating to and
referenced in the Master Credit Facility Agreement (collectively, “Pledged
Investments”).
 
   
4.1 (c)
  All Mortgage-backed Securities that are created in whole or in part on the
basis of Pledged Investments or that are delivered or caused to be delivered to
Lender or that otherwise come into the possession, custody or control of Lender
or its agent, bailee or custodian as assignee, or that are pledged to Lender or,
for such purpose are registered by book-entry in the name of Lender (including
registration in the name of a third party on behalf of Lender), in each case for
the purpose of pledge, or in respect of which a Warehousing Advance has been
made by Lender under this Agreement (collectively, “Pledged Securities”).
 
   
4.1 (d)
  All private mortgage insurance and all commitments issued by the FHA to insure
or guarantee any Pledged Investment; all Takeout Commitments held by Borrower
covering Pledged Investments or Pledged Securities or proposed Refinancing
Loans, and all proceeds from the sale or refinancing of Pledged Investments or
Pledged Securities to Investors pursuant to those Takeout Commitments; and all
personal property, contract rights, servicing rights or contracts and servicing
fees and income or other proceeds, amounts and payments payable to Borrower as
compensation or reimbursement, accounts, payments, intangibles and general
intangibles of every kind relating to Pledged Investments, Pledged Securities,
Takeout Commitments, FHA commitments, private mortgage insurance and
commitments, and all other documents or instruments relating to Pledged
Investments and Pledged Securities, including any interest of Borrower in any
fire, casualty or hazard insurance policies and any awards made by any public
body or decreed by any court of competent jurisdiction for a taking or for
degradation of value in any eminent domain proceeding as the same relate to
Pledged Investments.

Page 4-1

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



     
4.1 (e)
  All Servicing Contracts now owned or created or acquired by Borrower after the
date of this Agreement that do not, by their terms, prohibit the creation of a
Lien thereon in favor of Lender (collectively, “Pledged Servicing Contracts”).
 
   
4.1 (f)
  All rights of Borrower to receive payments under or by virtue of the Servicing
Contracts owned by Borrower, whether as servicing fees, servicing income,
damages, amounts payable upon the cancellation or termination of those Servicing
Contracts, interest on the foregoing, or otherwise (collectively, “Pledged
Servicing Payments”) .
 
   
4.1 (f)
  All agreements under which any Servicing Contract owned by Borrower was
acquired or is sold by Borrower (including the acquisition or sale of a Person
that owns the Servicing Contract), and all documents executed or delivered in
connection with that acquisition or sale (collectively, “Pledged Servicing
Acquisition/Disposition Agreements”) .
 
   
4.1 (f)
  All escrow accounts, documents, instruments, files, surveys, certificates,
correspondence, appraisals, computer programs, tapes, discs, cards, accounting
records (including all information, records, tapes, data, programs, discs and
cards necessary or helpful in the administration or servicing of the Collateral)
and other information and data of Borrower relating to the Collateral.
 
   
4.1 (g)
  All cash, whether now existing or acquired after the date of this Agreement,
delivered to or otherwise in the possession of Lender or Lender’s agent, bailee
or custodian or designated on the books and records of Borrower as assigned and
pledged to Lender, and all cash deposited in the Cash Collateral Account, the
Wire Disbursement Account and the Operating Account.
 
   
4.1 (h)
  All Hedging Arrangements related to the Collateral (“Pledged Hedging
Arrangements”) and Borrower’s accounts in which those Hedging Arrangements are
held (“Pledged Hedging Accounts”), including all rights to payment arising under
the Pledged Hedging Arrangements and the Pledged Hedging Accounts, except that
Lender’s security interest in the Pledged Hedging Arrangements and Pledged
Hedging Accounts applies only to benefits, including rights to payment, related
to the Collateral.
 
   
4.1 (i)
  All cash and non-cash proceeds of the Collateral, including all dividends,
distributions and other rights in connection with, and all additions to,
modifications of and replacements for, the Collateral, and all products and
proceeds of the Collateral, together with whatever is receivable or received
when the Collateral or proceeds of Collateral are sold, collected, exchanged or
otherwise disposed of, whether such disposition is voluntary or involuntary,
including all rights to payment with respect to any cause of action affecting or
relating to the Collateral or proceeds of Collateral.
 
   
4.1 (j)
  Lender’s security interest in Borrower’s computer programs, tapes, discs,
cards, accounting records and other information and data (the “Information
Collateral”) is solely to enable Lender to service, and enforce Lender’s
security interest in, the remaining Collateral. Lender shall have no right to
sell or otherwise dispose of the Information Collateral. Borrower shall retain
the right to use the Information Collateral to the extent such use does not
interfere with Lender’s use thereof.



4.2.   Maintenance of Collateral Records

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed under this Agreement or under any other Loan
Document, Borrower must preserve and maintain, at its chief executive office and
principal place of business or in a regional office approved by Lender, or in
the office of a computer service bureau engaged by Borrower

Page 4-2

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



and approved by Lender and, upon request, make available to Lender the
originals, or copies in any case where the originals have been delivered to
Lender or to an Investor, of the Mortgage Notes, Mortgages and Security
Agreements included in Pledged Investments, Mortgage-backed Securities delivered
to Lender as Pledged Securities, Takeout Commitments, and all related Mortgage
Loan documents and instruments, and all files, underwriter’s narrative reports,
rent rolls, inspection reports, cost schedules, maps, property photographs,
surveys, certificates, correspondence, appraisals, computer programs, tapes,
discs, cards, accounting and financial records and other information and data
relating to the Collateral.



4.3.   Limitations on Security Interest in Servicing Income under Fannie Mae
Servicing Contracts

Lender has a security interest in all servicing income actually received by
Borrower or Lender with respect to the Mortgage Loans (“Designated Loans”)
serviced under any Pledged Servicing Contracts between Borrower and Fannie Mae
(“Fannie Mae Servicing Contracts”), but not in the Fannie Mae Servicing
Contracts or any other income related to the Designated Loans. Lender’s security
interest is subject and subordinate to all rights, remedies, powers and
prerogatives of Fannie Mae under all applicable selling and servicing agreements
between Fannie Mae and Borrower, including the Guides referred to in those
selling and servicing agreements (collectively, the “Fannie Mae Agreements”),
including Fannie Mae’s right to terminate Borrower’s servicing rights with
respect to the Designated Loans as provided in the Fannie Mae Agreements.
Without limiting the generality of the foregoing provisions, Lender acknowledges
that Borrower’s interest in the property described in Section 4.1 related to the
Designated Loans, and therefore Lender’s security interest, is subject to the
rights of Fannie Mae. Fannie Mae must approve Lender’s security interest.

Borrower will remain the servicer of the Designated Loans and will continue to
service the Designated Loans in accordance with Fannie Mae requirements.
Borrower may not pledge any of its servicing rights with respect to the
Designated Loans to any other Person. Lender has no right to service the
Designated Loans or affect the manner in which Borrower services the Designated
Loans. If Fannie Mae terminates Borrower’s servicing rights with respect to the
Designated Loans, this pledge will automatically terminate and Fannie Mae has no
obligation or liability to Lender in connection with or as a result of such
termination.

Upon the occurrence of an Event of Default and the exercise by Lender of its
rights under Section 10.2, Lender has the following contractual rights: (a) all
servicing fees payable to Borrower with respect to the Designated Loans must be
deposited into lockbox accounts held by Lender and (b) Lender may, by Notice,
direct Borrower to sell the servicing rights to the Designated Loans. In that
event, Borrower must (y) retain a nationally recognized firm that specializes in
the sale of Fannie Mae servicing rights (which firm must be reasonably
acceptable to Lender) and (z) sell the servicing rights to the Designated Loans
to another Fannie Mae lender within 120 days of Lender’s Notice. Any such sale
of the servicing rights would be subject to Fannie Mae approval. All proceeds of
the sale of the servicing rights by Borrower under the foregoing procedure will
be applied first to the expenses of the sale, then to any amounts due to Fannie
Mae for Borrower under the Servicing Contracts sold, and then to the outstanding
balance of the Obligations (as provided in Section 10.3), with any remaining
balance remitted to Borrower. If Borrower cures all Events of Default as
provided in this Agreement during the sale process, the sale process will
terminate.

Page 4-3

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



4.4.   Release of Security Interest in Pledged Investments and Pledged
Securities

     
4.4 (a)
  Except as provided in Section 4.4 (b), Lender will release its security
interest in the Pledged Investments only against payment to Lender of the
Release Amount in connection with those Pledged Investments. If Pledged
Investments are transferred to a pool custodian or an Investor for inclusion in
a Mortgage Pool and Lender’s security interest in the Pledged Investments
included in the Mortgage Pool is not released before the issuance of the related
Mortgage-backed Security, then that Mortgage-backed Security, when issued, is a
Pledged Security, Lender’s security interest continues in the Pledged
Investments backing that Pledged Security and Lender is entitled to possession
of the Pledged Security in the manner provided in this Agreement.
 
   
4.4 (b)
  If Pledged Investments are transferred to an Approved Custodian and included
in an Eligible Mortgage Pool, Lender’s security interest in the Pledged
Investments included in the Eligible Mortgage Pool will be released upon the
delivery of the Agency Security to Lender (including delivery to or registration
in the name of a third party on behalf of Lender) and that Agency Security is a
Pledged Security. Lender’s security interest in that Pledged Security will be
released only against payment to Lender of the Release Amount in connection with
the Mortgage Loans backing that Pledged Security.
 
   
4.4 (c)
  Lender has the exclusive right to possession of all Pledged Securities or, if
Pledged Securities are issued in book-entry form or issued in certificated form
and delivered to a clearing corporation (as that term is defined in the Uniform
Commercial Code of Minnesota) or its nominee, Lender has the right to have the
Pledged Securities registered in the name of a securities intermediary (as that
term is defined in the Uniform Commercial Code of Minnesota) in an account
containing only customer securities and credited to an account of Lender. Lender
has no duty or obligation to deliver Pledged Securities to an Investor or to
credit Pledged Securities to the account of an Investor or an Investor’s
designee except against payment for those Pledged Securities. Borrower
acknowledges that Lender may enter into one or more standing arrangements with
securities intermediaries with respect to Pledged Securities issued in book
entry form or issued in certificated form and delivered to a clearing
corporation or its designee, under which the Pledged Securities are registered
in the name of the securities intermediary, and Borrower agrees, upon request of
Lender, to execute and deliver to those securities intermediaries Borrower’s
written concurrence in any such standing arrangements.
 
   
4.4 (d)
  If no Default or Event of Default occurs, Borrower may redeem a Pledged
Investment or Pledged Security from Lender’s security interest by notifying
Lender of its intention to redeem the Pledged Investment or Pledged Security
from pledge and either (1) paying, or causing an Investor to pay, to Lender, for
application as a prepayment on the principal balance of the Warehousing Note,
the Release Amount in connection with the Pledged Investment or the Pledged
Investments backing that Pledged Security, or (2) delivering substitute
Collateral that, in addition to being acceptable to Lender in its sole
discretion, will, when included with the remaining Collateral, result in a
Warehousing Collateral Value of all Collateral held by Lender that is at least
equal to the aggregate outstanding Warehousing Advances.
 
   
4.4 (e)
  After a Default or Event of Default occurs, Lender may, with no liability to
Borrower or any Person, continue to release its security interest in any Pledged
Investment or Pledged Security against payment of the Release Amount for that
Pledged Investment or for the Pledged Investments backing that Pledged Security.

Page 4-4

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



     
4.4 (f)
  The amount to be paid by Borrower to obtain the release of Lender’s security
interest in a Pledged Investment (“Release Amount”) will be (1) in connection
with the sale of a Pledged Investment by Lender while an Event of Default
exists, the amount paid to Lender in a commercially reasonable disposition of
that Pledged Investment and (2) otherwise, until an Event of Default occurs, the
principal amount of the Warehousing Advance outstanding against the Pledged
Investment.



4.5.   Collection and Servicing Rights

     
4.5 (a)
  If no Event of Default exists, Borrower may service and receive and collect
directly all sums payable to Borrower in respect of the Collateral other than
proceeds of any Takeout Commitment or proceeds of the sale of any Collateral.
All proceeds of any Takeout Commitment or any other sale or refinancing of
Collateral must be paid directly to the Cash Collateral Account for application
as provided in this Agreement.
 
   
4.5 (b)
  After an Event of Default, Lender or its designee is entitled to service and
receive and collect all sums payable to Borrower in respect of the Collateral,
and in such case (1) Lender or its designee in its discretion may, in its own
name, in the name of Borrower or otherwise, demand, sue for, collect or receive
any money or property at any time payable or receivable on account of or in
exchange for any of the Collateral, but Lender has no obligation to do so,
(2) Borrower must, if Lender requests it to do so, hold in trust for the benefit
of Lender and immediately pay to Lender at its office designated by Notice, all
amounts received by Borrower upon or in respect of any of the Collateral,
advising Lender as to the source of those funds and (3) all amounts so received
and collected by Lender will be held by it as part of the Collateral.



4.6.   Return of Collateral at End of Warehousing Commitment

If (a) the Warehousing Commitment has expired or been terminated, and (b) no
Warehousing Advances, interest or other Obligations are outstanding and unpaid,
Lender will release its security interest and will deliver all Collateral in its
possession to Borrower at Borrower’s expense. Borrower’s acknowledgement or
receipt for any Collateral released or delivered to Borrower under any provision
of this Agreement is a complete and full acquittance for the Collateral so
returned, and Lender is discharged from any liability or responsibility for that
Collateral.



4.7.   Delivery of Collateral Documents

     
4.7 (a)
  Lender may deliver documents relating to the Collateral to Borrower for
correction or completion under a Trust Receipt.
 
   
4.7 (b)
  If no Event of Default exists, upon delivery by Borrower to Lender of shipping
instructions pursuant to the applicable Exhibit B. Lender will deliver the
Mortgage Notes evidencing Pledged Investments or Pledged Securities, together
with all related loan documents and pool documents previously received by Lender
under the requirements of the applicable Exhibit B, to the designated Investor
or Approved Custodian or to another party designated by Borrower and acceptable
to Lender in its sole discretion.
 
   
4.7 (c)
  If a Default or Event of Default exists, Lender may, without liability to
Borrower or any other Person, continue to deliver Pledged Investments or Pledged
Securities, together with all related loan documents and pool documents in
Lender’s possession, to the applicable Investor, or Approved Custodian or to
another party acceptable to Lender in its sole discretion.

Page 4-5

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



End of Article 4

Page 4-6

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



5.   CONDITIONS PRECEDENT   5.1.   Initial Advance

Lender’s obligation to make the initial Warehousing Advance is subject to the
satisfaction, in the sole discretion of Lender, of the following conditions
precedent:

   
5.1 (a)
  Lender must receive the following, all of which must be satisfactory in form
and content to Lender, in its sole discretion:



  (1)   The Warehousing Note and this Agreement duly executed by Borrower.    
(2)   MMA’s articles of organization, together with all amendments, as certified
by the Secretary of State of Delaware, MMA’s operating agreement, together with
all amendments, certified by the manager of MMA, and certificates of good
standing dated within 30 days of the date of this Agreement, together with a
certification from the Franchise Tax Board or other state tax authority stating
that MMA is in good standing with the Franchise Tax Board or such state tax
authority, if applicable.     (3)   A resolution, consent or approval of all of
the members of MMA authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents, each Warehousing Advance Request and all
other agreements, instruments or documents to be delivered by MMA under this
Agreement.     (4)   A certificate as to the incumbency and authenticity of the
signatures of the managers of MMA executing this Agreement and the other Loan
Documents, and of the managers and employees of MMA delivering each Warehousing
Advance Request and all other agreements, instruments or documents to be
delivered under this Agreement (Lender being entitled to rely on that
certificate until a new incumbency certificate has been furnished to Lender).  
  (5)   Assumed Name Certificates dated within 90 days of the date of this
Agreement for any assumed name used by MMA in the conduct of its business.    
(6)   MTEI’s articles of organization, together with all amendments, as
certified by the Secretary of State of Maryland, MTEI’s operating agreement,
together with all amendments, certified by the manager of MTEI, and certificates
of good standing dated within 30 days of the date of this Agreement, together
with a certification from the Franchise Tax Board or other state tax authority
stating that MTEI is in good standing with the Franchise Tax Board or such state
tax authority, if applicable.     (7)   A resolution, consent or approval of all
of the members of MTEI authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents, each Warehousing Advance Request
and all other agreements, instruments or documents to be delivered by MTEI under
this Agreement.     (8)   A certificate as to the incumbency and authenticity of
the signatures of the managers of MTEI executing this Agreement and the other
Loan Documents, and of the managers and employees of MTEI delivering each
Warehousing Advance Request and all other agreements, instruments or documents
to be

Page 5-1

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



      delivered under this Agreement (Lender being entitled to rely on that
certificate until a new incumbency certificate has been furnished to Lender).  
  (9)   Assumed Name Certificates dated within 90 days of the date of this
Agreement for any assumed name used by MTEI in the conduct of its business.    
(10)   Midland Mortgage’s articles of incorporation, together with all
amendments, as certified by the Secretary of State of Florida, Midland
Mortgage’s by-laws, together with all amendments, certified by the corporate
secretary or assistant secretary of Midland Mortgage, or a certificate of
Midland Mortgage stating that that has been no change in either Borrower’s
articles or certificate of incorporation or bylaws since those delivered in
connection with the Existing Agreement and certificates of good standing dated
within 30 days of the date of this Agreement, together with a certification from
the Franchise Tax Board or other state tax authority stating that Midland
Mortgage is in good standing with the Franchise Tax Board or such state tax
authority, if applicable.     (11)   A resolution of the board of directors of
Midland Mortgage authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents, each Warehousing Advance Request and all
other agreements, instruments or documents to be delivered by Midland Mortgage
under this Agreement.     (12)   A certificate as to the incumbency and
authenticity of the signatures of the officers of Midland Mortgage executing
this Agreement and the other Loan Documents, and of the officers and employees
of Midland Mortgage delivering each Warehousing Advance Request and all other
agreements, instruments or documents to be delivered under this Agreement
(Lender being entitled to rely on that certificate until a new incumbency
certificate has been furnished to Lender).     (13)   Assumed Name Certificates
dated within 90 days of the date of this Agreement for any assumed name used by
Midland Mortgage in the conduct of its business.     (14)   MMA Construction’s
articles of organization, together with all amendments, as certified by the
Secretary of State of Maryland, MMA Construction’s operating agreement, together
with all amendments, certified by the manager of MMA Construction, and
certificates of good standing dated within 30 days of the date of this
Agreement, together with a certification from the Franchise Tax Board or other
state tax authority stating that MMA Construction is in good standing with the
Franchise Tax Board or such state tax authority, if applicable.     (15)   A
resolution, consent or approval of all of the members of MMA Construction
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents, each Warehousing Advance Request and all other agreements,
instruments or documents to be delivered by MMA Construction under this
Agreement.     (16)   A certificate as to the incumbency and authenticity of the
signatures of the managers of MMA Construction executing this Agreement and the
other Loan Documents, and of the managers and employees of MMA Construction
delivering each Warehousing Advance Request and all other agreements,
instruments or documents to be delivered under this Agreement (Lender being
entitled to rely on that certificate until a new incumbency certificate has been
furnished to Lender).

Page 5-2

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



  (17)   Assumed Name Certificates dated within 90 days of the date of this
Agreement for any assumed name used by MMA Construction in the conduct of its
business.     (18)   MMA Capital’s articles of incorporation, together with all
amendments, as certified by the Secretary of State of Michigan, MMA Capital’s
by-laws, together with all amendments, certified by the corporate secretary or
assistant secretary of MMA Capital, and certificates of good standing dated
within 30 days of the date of this Agreement, together with a certification from
the Franchise Tax Board or other state tax authority stating that MMA Capital is
in good standing with the Franchise Tax Board or such state tax authority, if
applicable.     (19)   A resolution of the board of directors of MMA Capital
authorizing the execution, delivery and performance of this Agreement and the
other Loan Documents, each Warehousing Advance Request and all other agreements,
instruments or documents to be delivered by MMA Capital under this Agreement.  
  (20)   A certificate as to the incumbency and authenticity of the signatures
of the officers of MMA Capital executing this Agreement and the other Loan
Documents, and of the officers and employees of MMA Capital delivering each
Warehousing Advance Request and all other agreements, instruments or documents
to be delivered under this Agreement (Lender being entitled to rely on that
certificate until a new incumbency certificate has been furnished to Lender).  
  (21)   Assumed Name Certificates dated within 90 days of the date of this
Agreement for any assumed name used by MMA Capital in the conduct of its
business.     (22)   A favorable written opinion of counsel to Borrower,
addressed to Lender and dated as of the date of this Agreement, covering such
matters as Lender may reasonably request.     (23)   Uniform Commercial Code,
tax lien and judgment searches of the appropriate public records for Borrower
that do not disclose the existence of any prior Lien on the Collateral other
than in favor of Lender or as permitted under this Agreement.     (24)   Copies
of the certificates, documents or other written instruments that evidence
Borrower’s eligibility described in Section 9.1, all in form and substance
satisfactory to Lender.     (25)   Copies of Borrower’s errors and omissions
insurance policy or mortgage impairment insurance policy, and blanket bond
coverage policy, or certificates in lieu of policies, showing compliance by
Borrower as of the date of this Agreement with the provisions of Section 7.9.  
  (26)   A fully-executed Funding Bank Agreement and evidence that all accounts
into which Warehousing Advances will be funded have been established at the
Funding Bank.     (27)   Receipt by Lender of any fees due on the date of this
Agreement.

   
5.1 (b)
  If Borrower is indebted to any of its managers, members or Affiliates or any
director, officer or shareholder of any manager, member or Affiliate of any
manager or member, as of the date of this Agreement, except in the case of
Excluded Lines of Credit, the Person to whom Borrower is indebted must have
executed a Subordination of Debt Agreement, on the form prescribed by Lender;
and Lender must have received an

Page 5-3

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



   

  executed copy of that Subordination of Debt Agreement, certified by the
corporate secretary of Borrower to be true and complete and in full force and
effect as of the date of the Warehousing Advance; provided, that no such
Subordination of Debt Agreement shall be required for such indebtedness in an
aggregate amount of up to $10,000,000.
 
   
5.1 (c)
  Borrower must not have incurred any material liabilities, direct or
contingent, other than in the ordinary course of its business, since the Audited
Statement Date.
 
   
5.2.
  Each Advance
 
    Lender’s obligation to make the initial and each subsequent Warehousing
Advance is subject to the satisfaction, as of the date of each Warehousing
Advance, of the following additional conditions precedent:
 
   
5.2 (a)
  Borrower must have delivered to Lender the Warehousing Advance Request and
Collateral Documents required by, and must have satisfied the procedures set
forth in, Article 2 and the Exhibits described in that Article. All items
delivered to Lender must be satisfactory to Lender in form and content, and
Lender may reject any item that does not satisfy the requirements of this
Agreement or of the related Purchase Commitment.
 
   
5.2 (b)
  Lender must have received evidence satisfactory to it as to the making or
continuation of any book entry or the due filing and recording in all
appropriate offices of all financing statements and other instruments necessary
to perfect the security interest of Lender in the Collateral under the Uniform
Commercial Code or other applicable law.
 
   
5.2 (c)
  The representations and warranties of Borrower contained in Article 6 and
Article 9 must be accurate and complete in all material respects as if made on
and as of the date of each Warehousing Advance.
 
   
5.2 (d)
  Borrower must have performed all agreements to be performed by it under this
Agreement, and after giving effect to the requested Warehousing Advance, no
Default or Event of Default will exist under this Agreement.
 
    Delivery of an Warehousing Advance Request by Borrower will be deemed a
representation by Borrower that all conditions set forth in this Section have
been satisfied as of the date of the Warehousing Advance. Lender’s determination
that any of the foregoing conditions have not been satisfied shall be binding in
the absence of manifest error.
 
   
5.3.
  New Fannie Mae Master Credit Facility Agreements
 
    With the prior written consent of Lender, Borrower may amend Exhibit K to
add a new Master Credit Facility Agreement. An amendment to Exhibit K is not
effective, and Lender has no obligation to make Warehousing Advances against
Special Fannie Mae Mortgage Loans under any new Master Credit Facility
Agreement, until Borrower has satisfied the following conditions precedent:
 
   
5.3 (a)
  The representations and warranties of Borrower contained in Article 6 must be
accurate and complete in all material respects as if made on and as of the date
of, and after giving effect to, the amendment to Exhibit K.
 
   
5.3 (b)
  If requested by Lender, Lender must receive from counsel for Borrower an
updated opinion, in form and substance satisfactory to Lender, addressed to
Lender and dated

Page 5-4

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



   

  the date of the amendment to Exhibit K. covering such matters relating to the
Master Credit Facility Agreement and related documents as Lender may reasonably
request.
 
   
5.4.
  INTENTIONALLY OMITTED
 
   
5.5.
  INTENTIONALLY OMITTED
 
   
5.6.
  Force Majeure
 
    Notwithstanding Borrower’s satisfaction of the conditions set forth in this
Agreement, Lender has no obligation to make an Warehousing Advance if Lender is
prevented from obtaining the funds necessary to make an Warehousing Advance, or
is otherwise prevented from making an Warehousing Advance as a result of any
fire or other casualty, failure of power, strike, lockout or other labor
trouble, banking moratorium, embargo, sabotage, confiscation, condemnation,
riot, civil disturbance, insurrection, act of terrorism, war or other activity
of armed forces, act of God or other similar reason beyond the control of
Lender. Lender will make the requested Warehousing Advance as soon as reasonably
possible following the occurrence of such an event.

End of Article 5

Page 5-5

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



6.   GENERAL REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender, as of the date of this Agreement and
as of the date of each Warehousing Advance Request and the making of each
Warehousing Advance, that:



6.1.   Place of Business

Borrowers’ chief executive office and principal place of business is 621 East
Pratt Street, 3rd Floor, Baltimore, MD, 21202.



6.2.   Organization; Good Standing; Subsidiaries

MMA is a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware, MTEI is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Maryland, Midland Mortgage is a corporation duly organized, validly
existing and in good standing under the laws of the State of Florida, MMA
Construction is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Maryland, MMA Capital is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Michigan, and each of MMA, MTI, Midland Mortgage, MMA
Construction and MMA Capital has the full legal power and authority to own its
property and to carry on its business as currently conducted. Each of MMA, MTEI
and MMA Construction is duly qualified as a foreign limited liability company
and each of Midland Mortgage and MMA Capital is duly qualified as a foreign
corporation, to do business and each of MMA, MTEI, Midland Mortgage, MMA
Construction and MMA Capital is in good standing in each jurisdiction in which
the transaction of their respective business makes qualification necessary,
except in jurisdictions, if any, where a failure to be in good standing has no
material adverse effect on their business, operations, assets or financial
condition as a whole. For the purposes of this Agreement, good standing includes
qualification for all licenses and payment of all taxes required in the
jurisdiction of its formation or incorporation and in each jurisdiction in which
each Borrower transacts business. Each Borrower has no Subsidiaries except as
set forth on Exhibit D, which sets forth with respect to each Subsidiary, its
name, address, jurisdiction of organization, each state in which it is qualified
to do business, and the percentage ownership of its membership interests by MMA,
MTEI and MMA Construction or its shareholder interests by Midland Mortgage and
MMA Capital. Each of Borrowers’ Subsidiaries is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization or
incorporation, and has the full legal power and authority to own its property
and to carry on its business as currently conducted.



6.3.   Authorization and Enforceability

Each Borrower has the power and authority to execute, deliver and perform this
Agreement, the Warehousing Note and other Loan Documents to which Borrower is
party and to make the borrowings under this Agreement. The execution, delivery
and performance by each Borrower of this Agreement, the Warehousing Note and the
other Loan Documents to which Borrower is party and the making of the borrowings
under this Agreement, and the Warehousing Note, have been duly and validly
authorized by all necessary company action on the part of Borrower (none of
which actions has been modified or rescinded, and all of which actions are in
full force and effect) and do not and will not (a) conflict with or violate any
provision of law, of any judgments binding upon Borrower, or of the articles of
organization or operating agreement of MMA, MTEI and MMA Construction or of the
articles of incorporation or bylaws of Midland Mortgage and MMA Capital, or
(b) conflict with or result in a breach of, constitute a default or require any
consent under, or result in or require the acceleration of any indebtedness of
any Borrower under any agreement, instrument or indenture to which Borrower is a
party or by which Borrower or its property may be

Page 6-1

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



bound or affected, or result in the creation of any Lien upon any property or
assets of Borrower (other than the Lien on the Collateral granted under this
Agreement). This Agreement, the Warehousing Note and the other Loan Documents
constitute the legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms, except as limited by bankruptcy,
insolvency or other such laws affecting the enforcement of creditors’ rights.



6.4.   Approvals

The execution and delivery of this Agreement, the Warehousing Note and the other
Loan Documents and the performance of Borrowers’ obligations under this
Agreement, the Warehousing Note and the other Loan Documents and the validity
and enforceability of this Agreement, the Warehousing Note and the other Loan
Documents do not require any license, consent, approval or other action of any
state or federal agency or governmental or regulatory authority other than those
that have been obtained and remain in full force and effect.



6.5.   Financial Condition

The consolidated balance sheet of MMA (and its Subsidiaries) and the balance
sheet of MuniMae TE Bond Subsidiary, LLC, as of each Statement Date, and the
related statements of income, cash flows and changes in members’ equity for the
fiscal period ended on each Statement Date, furnished to Lender, fairly present
the consolidated financial condition of MMA (and its Subsidiaries) and MuniMae
TE Bond Subsidiary, LLC, respectively, as at that Statement Date and the results
of its operations for the fiscal period ended on that Statement Date. MMA and
its Subsidiaries and MuniMae TE Bond Subsidiary, LLC, each had, on each
Statement Date, no known material liabilities, direct or indirect, fixed or
contingent, matured or unmatured, or liabilities for taxes, long-term leases or
unusual forward or long-term commitments not disclosed by, or reserved against
in, those financial statements, and at the present time there are no material
unrealized or anticipated losses from any loans, advances or other commitments
of MMA or any Subsidiary except as previously disclosed to Lender in writing.
Those consolidated financial statements were prepared in accordance with GAAP
applied on a consistent basis throughout the periods involved. Since the Audited
Statement Date, there has been no material adverse change in the business,
operations, assets or financial condition of any MMA and its Subsidiaries, taken
as a whole, nor is any Borrower aware of any state of facts that (with or
without notice or lapse of time or both) would or could result in any such
material adverse change.



6.6.   Litigation

There are no actions, claims, suits or proceedings pending or, to any Borrower’s
knowledge, threatened or reasonably anticipated against or affecting MMA or any
Subsidiary in any court or before any arbitrator or before any government
commission, board, bureau or other administrative agency that, if adversely
determined, may reasonably be expected to result in a material adverse change in
the businesses, operations, assets or financial condition of MMA and its
Subsidiaries, taken as a whole, or that would affect the validity or
enforceability of this Agreement, the Warehousing Note or any other Loan
Document.



6.7.   Compliance with Laws

No Borrower nor any Subsidiary of any Borrower is in violation of any provision
of any law, or of any judgment, award, rule, regulation, order, decree, writ or
injunction of any court or public regulatory body or authority that could result
in a material adverse change in Borrowers’ businesses, operations, assets or
financial condition as a whole or that would affect the validity or
enforceability of this Agreement, the Warehousing Note or any other Loan
Document.

Page 6-2

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



7.   AFFIRMATIVE COVENANTS

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed under this Agreement or under any other Loan
Document, Borrower must:



7.1.   Payment of Obligations

Punctually pay or cause to be paid all Obligations, including the Obligations
payable under this Agreement and under the Warehousing Note, in accordance with
their terms.



7.2.   Financial Statements

Deliver to Lender:

     
7.2 (a)
  As soon as available and in any event within 45 days after the end of each of
the first three fiscal quarters of Borrower during each fiscal year, including
the last fiscal quarter of Borrower’s fiscal year, a consolidated interim
statement of income of MMA and its Subsidiaries, and separate interim statements
of income for Midland Mortgage, MMA Capital and MMA Construction, for that
fiscal quarter and the period from the beginning of the fiscal year to the end
of that fiscal quarter, and the related consolidated balance sheets as at the
end of that fiscal quarter, all in reasonable detail, subject, however, to
year-end audit adjustments.
 
   
7.2 (b)
  As soon as available and in any event within 105 days after the end of each
fiscal year of Borrower, consolidated fiscal year-end statements of income and
cash flow of MMA and its Subsidiaries, and separate fiscal year-end statements
of income and cash flow for Midland Mortgage, MMA Capital and MMA Construction,
for that year, and the related balance sheet as of the end of that year (setting
forth in comparative form the corresponding figures for the preceding fiscal
year), all in reasonable detail, and accompanied by (1) an opinion as to those
financial statements in form and prepared by independent certified public
accountants of recognized standing acceptable to Lender, and (2) copies of any
management letters, management reports or other supplementary comments or
reports delivered to Borrower, its board of directors or managing members, as
applicable, by its auditors.
 
   
7.2 (c)
  As soon as available and in any event within 105 days after the end of each
fiscal year of Borrower, annual 10-K statements of each Borrower.
 
   
7.2 (d)
  As soon as available and in any event within 45 days after the end of each of
the first three fiscal quarters of Borrower during each fiscal year, quarterly
10-Q statements of each Borrower.
 
   
7.2 (e)
  As soon as available and in any event within 45 days after the end of each
fiscal quarter of Borrower, including the last fiscal quarter of Borrower’s
fiscal year, an interim statement of income of MuniMae TE Bond Subsidiary LLC
(and, if applicable, its Subsidiaries) for that fiscal quarter and the period
from the beginning of the fiscal year to the end of that fiscal quarter, and the
related balance sheet as at the end of that fiscal quarter, all in reasonable
detail, subject, however, to year-end audit adjustments.
 
   
7.2 (f)
  As soon as available and in any event within 105 days after the end of each
fiscal year of MAHGT, fiscal year-end statements of income, changes in net
assets and cash flow of MAHGT (and, if applicable, MAHGT’s Subsidiaries, on a
consolidated basis) for that

Page 7-1

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



     

  year, and the related balance sheet as of the end of that year (setting forth
in comparative form the corresponding figures for the preceding fiscal year),
all in reasonable detail and accompanied by (1) an opinion as to those financial
statements in form and prepared by independent certified public accountants of
recognized standing acceptable to Lender and (2) any management letters,
management reports or other supplementary comments or reports delivered by those
accountants to MAHGT or its board of directors.
 
   
7.2 (g)
  Together with each delivery of financial statements required by this Section,
a Compliance Certificate substantially in the form of Exhibit E.
 
   
7.2 (h)
  Copies of all regular or periodic financial and other reports that MMA files
with the Securities and Exchange Commission or any successor governmental agency
or other entity.
 
   
7.3.
  Other Borrower Reports
 
    Deliver to Lender:
 
   
7.3 (a)
  As soon as available and in any event within 45 days after the end of each
Calendar Quarter, a consolidated report (“Servicing Portfolio Report”) as of the
end of the Calendar Quarter, as to all Mortgage Loans the servicing rights to
which are owned by Borrower (specified by investor type, recourse and
non-recourse) regardless of whether the Mortgage Loans are Pledged Investments.
The Servicing Portfolio Report must indicate which Mortgage Loans (1) are
current and in good standing, (2) are more than 30, 60 or 90 days past due,
(3) are the subject of pending bankruptcy or foreclosure proceedings, or
(4) have been converted (through foreclosure or other proceedings in lieu of
foreclosure) into real estate owned by Borrower.
 
   
7.3 (b)
  As soon as available and in any event within 45 days after the end of each
fiscal quarter in the fiscal year of Borrower, a consolidated loan production
report as of the end of that fiscal quarter, presenting the total dollar volume
and the number of Mortgage Loans originated and closed or purchased during that
fiscal quarter and for the fiscal year-to-date, specified by property type, loan
type and Investor to whom each Mortgage Loan was sold.
 
   
7.3 (c)
  As soon as available and in any event within 45 days after the end of each
fiscal quarter of Borrower, a mark-to-market value report for all Municipal
Bonds owned by any Borrower, prepared in a manner consistent with market
requirements and reasonably satisfactory to Lender, a status report with respect
to each Bridge Loan and Municipal Bond pledged under this Agreement, and a
construction performance report and a supplemental status report with respect to
each Builder Loan pledged under this Agreement, in each case as of the end of
the prior fiscal quarter and in form and substance satisfactory to Lender.
 
   
7.3 (d)
  A copy of any material change to the Underwriting Guidelines, not fewer than 3
Business Days prior to the effective date of that change.
 
   
7.3 (e)
  As soon as available and in any event within 45 days after the end of each
Calendar Quarter, a copy of all changes to the Underwriting Guidelines, and if
there have been no changes, a statement to that effect.

Page 7-2

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



     
7.3 (f)
  Other reports in respect of Pledged Assets, including copies of purchase
confirmations issued by Investors purchasing Pledged Investments from Borrower,
in such detail and at such times as Lender in its discretion may reasonably
request.
 
   
7.3 (g)
  With reasonable promptness, all further information regarding the business,
operations, properties or financial condition of Borrower as Lender may
reasonably request, including, to the extent Borrower is permitted to disclose
the same, copies of any audits completed by HUD, Ginnie Mae, Fannie Mae or
Freddie Mac.



7.4.   Maintenance of Existence; Conduct of Business

Preserve and maintain the existence of each Borrower, as a limited liability
company or a corporation, in good standing and all of their respective rights,
privileges, licenses and franchises necessary or desirable in the normal conduct
of Borrowers’ business, including their respective eligibility as lender,
seller/servicer and issuer described under Section 9.1; except to the extent
otherwise permitted pursuant to Section 8.2, conduct Borrowers’ business in an
orderly and efficient manner; maintain a net worth of acceptable assets as
required for maintaining Midland Mortgage’s eligibility as lender,
seller/servicer and issuer described under Section 9.1; and make no material
change in the nature or character of their business, taken as a whole.



7.5.   Compliance with Applicable Laws

Comply with the requirements of all applicable laws, rules, regulations and
orders of any governmental authority, a breach of which could result in a
material adverse change in Borrowers’ business, operations, assets, or financial
condition as a whole or on the enforceability of this Agreement, the Notes, any
other Loan Document or any Collateral, except where contested in good faith and
by appropriate proceedings.



7.6.   Inspection of Properties and Books; Operational Reviews

Permit Lender or its authorized representatives (and, at the request of Lender,
such request not to be unreasonably denied, to discuss the business, operations,
assets and financial condition of Borrower and its Subsidiaries with MMA, MTEI
and MMA Construction’s managers and other management officials, Midland Mortgage
and MMA Capital’s officers and shareholders, and agents and employees, and to
examine and make copies or extracts of Borrowers’ and their Subsidiaries’ books
of account, all at such reasonable times and upon such reasonable notice as
Lender may request. Provide its accountants with a copy of this Agreement
promptly after its execution and authorize and instruct them to answer candidly
all questions that the officers of Lender (or any Participant) or any authorized
representatives may address to them in reference to the financial condition or
affairs of MMA and its Subsidiaries. Borrower may have its representatives in
attendance at any meetings held between the officers or other representatives of
Lender (or any Participant) and Borrower’s accountants under this authorization.
Permit Lender (or any Participant) or any authorized representatives access to
Borrower’s premises and records for the purpose of conducting a review of
Borrower’s general mortgage business methods, policies and procedures, auditing
its loan files and reviewing the financial and operational aspects of Borrower’s
business. Lender shall not, unless an Event of Default has occurred and is
continuing, conduct more than one full business review under this Section per
annum, but may conduct such collateral-related inspections as it determines, in
its sole judgment, to be appropriate.

Page 7-3

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



7.7.   Notice

Give prompt Notice to Lender of (a) any action, suit or proceeding instituted by
or against any Borrower or any of its Subsidiaries in any federal or state court
or before any commission or other regulatory body (federal, state or local,
domestic or foreign), which action, suit or proceeding has at issue in excess of
$1,000,000, or any such proceedings threatened against any Borrower or any of
its Subsidiaries in writing containing the details of that action, suit or
proceeding; (b) the filing, recording or assessment of any federal, state or
local tax Lien against any Borrower, or any of its assets or any of its
Subsidiaries; (c) an Event of Default; (d) a Default that continues for more
than 4 days; (e) the suspension, revocation or termination of Midland Mortgage’s
eligibility, in any respect, as lender, seller/servicer or issuer as described
under Section 9.1; (f) the transfer, loss, nonrenewal or termination of any
Servicing Contracts to which Borrower is a party, or which is held for the
benefit of Borrower, and the reason for that transfer, loss, nonrenewal or
termination if the aggregate principal balance of Mortgage Loans affected
exceeds $30,000,000; (g) any Prohibited Transaction with respect to any Plan,
specifying the nature of the Prohibited Transaction and what action Borrower
proposes to take with respect to it; and (h) any other action, event or
condition of any nature that could lead to or result in a material adverse
change in the business, operations, assets or financial condition of Borrower or
any of its Subsidiaries.



7.8.   Payment of Debt, Taxes and Other Obligations

Pay, perform and discharge, or cause to be paid, performed and discharged, all
of the obligations and indebtedness of Borrower and its Subsidiaries, all taxes,
assessments and governmental charges or levies imposed upon Borrower or its
Subsidiaries or upon their respective income, receipts or properties before
those taxes, assessments and governmental charges or levies become past due, and
all lawful claims for labor, materials and supplies or otherwise that, if
unpaid, could become a Lien or charge upon any of their respective properties or
assets. Borrower and its Subsidiaries are not required to pay, however, any
taxes, assessments and governmental charges or levies or claims for labor,
materials or supplies for which Borrower or its Subsidiaries have obtained an
adequate bond or insurance or that are being contested in good faith and by
proper proceedings that are being reasonably and diligently pursued and for
which proper reserves have been created.



7.9.   Insurance

Maintain blanket bond coverage and errors and omissions insurance or mortgage
impairment insurance, with such companies and in such amounts as satisfy
prevailing requirements applicable to a lender, seller/servicer and issuer
described under Section 9.1, and liability insurance and fire and other hazard
insurance on its properties, in each case with responsible insurance companies
acceptable to Lender, in such amounts and against such risks as is customarily
carried by similar businesses operating in the same location. Copies of such
policies must be furnished to Lender without charge upon request of Lender.



7.10.   Closing Instructions

Indemnify and hold Lender harmless from and against any loss, including
reasonable attorneys’ fees and costs, attributable to the failure of any title
insurance company, agent or attorney to comply with Borrower’s disbursement or
instruction letter relating to any Mortgage Loan. Lender has the right to
pre-approve Borrower’s choice of title insurance company, agent or attorney and
Borrower’s disbursement or instruction letter to them in any case in which
Borrower intends to obtain a Warehousing Advance against the Mortgage Loan prior
to Lender’s receipt of all required Collateral Documents.

Page 7-4

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



7.11.   Subordination of Certain Indebtedness

Cause any indebtedness of Borrower to any member, manager or Affiliate or any
shareholder, director or officer of any manager, member or Affiliate of
Borrower, which indebtedness has a term of more than 1 year or is in excess of
$25,000, except in the case of Excluded Lines of Credit, to be subordinated to
the Obligations by the execution and delivery to Lender of a Subordination of
Debt Agreement, on the form prescribed by Lender, certified by the corporate
secretary of Borrower to be true and complete and in full force and effect.



7.12.   Other Loan Obligations

Promptly notify Lender in writing of a declared default under or the
termination, cancellation, reduction or nonrenewal of any of its other lines of
credit or agreements with any other lender. Exhibit F is a true and complete
list of all such lines of credit or agreements as of the date of this Agreement.
Any Borrower must give Lender Notice within 30 days after entering into any
additional lines of credit or agreements with a facility amount of $25,000,000
or more.



7.13.   ERISA

Maintain (and, if applicable, cause each ERISA Affiliate to maintain) each Plan
in compliance with all material applicable requirements of ERISA and of the
Internal Revenue Code and with all applicable rulings and regulations issued
under the provisions of ERISA and of the Internal Revenue Code, and not (and, if
applicable, not permit any ERISA Affiliate to), (a) engage in any transaction in
connection with which Borrower or any ERISA Affiliate would be subject to either
a civil penalty assessed pursuant to Section 502(i) of ERISA or a tax imposed by
Section 4975 of the Internal Revenue Code, in either case in an amount exceeding
$25,000 or (b) fail to make full payment when due of all amounts that, under the
provisions of any Plan, Borrower or any ERISA Affiliate is required to pay as
contributions to that Plan, or permit to exist any accumulated funding
deficiency (as such term is defined in Section 302 of ERISA and Section 412 of
the Internal Revenue Code), whether or not waived, with respect to any Plan in
an aggregate amount exceeding $25,000.



7.14.   Use of Proceeds of Warehousing Advances

Use the proceeds of each Warehousing Advance solely for the purpose of funding
or carrying Eligible Investments and against the pledge of those Eligible
Investments as Collateral.



7.15.   INTENTIONALLY OMITTED

End of Article 7

Page 7-5

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



8.   NEGATIVE COVENANTS

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed, Borrower must not, either directly or
indirectly, without the prior written consent of Lender:



8.1.   Contingent Liabilities

Assume, guarantee, endorse or otherwise become contingently liable for the
obligation of any Person, except in the ordinary course of business in
accordance with Borrower’s current practices and disclosed annually (a) in MMA’s
annual 10-K statement, or (b) in a written Notice to Lender.



8.2.   Pledge of Servicing Contracts

Pledge or grant a security interest in any existing or future Servicing
Contracts of any Borrower other than to Lender, or omit to take any action
required to keep all of Borrowers’ Servicing Contracts in full force and effect.



8.3.   Restrictions on Fundamental Changes

     
8.3 (a)
  Consolidate, merge or enter into any analogous reorganization or transaction
with any Person, unless (a) in the case of MMA, MMA is the surviving entity, or
(b) in the case of any other Borrower, the surviving entity is a Borrower and a
wholly-owned Subsidiary of MMA.
 
   
8.3 (b)
  Liquidate, wind up or dissolve (or suffer any liquidation or dissolution);
provided, that any Borrower other than MMA may be liquidated, wound up or
dissolved as long as all outstanding Advances to such Borrower are assumed, and
all outstanding Collateral pledged by such Borrower is transferred, to another
Borrower.
 
   
8.3 (c)
  Cease actively to engage in the business of originating or acquiring Mortgage
Loans or make any other material change in the nature or scope of the business
in which any Borrower engages as of the date of this Agreement.
 
   
8.3 (d)
  Sell, assign, lease, convey, transfer or otherwise dispose of (whether in one
transaction or a series of transactions) all or substantially all of the
business or assets of MMA and its Subsidiaries, taken as a whole.



8.4.   Deferral of Subordinated Debt

Except as permitted in the Subordination of Debt Agreement related thereto, pay
any Subordinated Debt of Borrower in advance of its stated maturity or, after an
Event of Default under this Agreement has occurred, make any payment of any kind
on any Subordinated Debt of Borrower until all of the Obligations have been paid
and performed in full and any applicable preference period has expired.



8.5.   Loss of Eligibility

Take any action that would cause any Borrower to lose all or any part of its
status as an eligible lender, seller/servicer or issuer as described under
Section 9.1.

Page 8-1

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



8.6.   Accounting Changes

Make, or permit any Subsidiary of any Borrower to make, any significant change
in accounting treatment or reporting practices, except as required by GAAP.



8.7.   Leverage Ratio

Permit MMA’s Leverage Ratio at any time to exceed 6 to 1.



8.8.   Minimum Consolidated Tangible Net Worth

Permit MMA’s Tangible Net Worth at any time to be less than $325,000,000.



8.9.   Minimum Consolidated Modified Net Worth

Permit MMA’s Modified Net Worth at any time to be less than $100,000,000.



8.10.   Ratio of CAD to Annual Debt Payments

Permit Borrowers’ ratio of CAD to Annual Debt Payments for any period of four
consecutive fiscal quarters at any time to be less than 1.50 to 1.00.



8.11.   Distributions to Members

Make any distributions to MMA’s Members common equity shareholders if an Event
of Default exists or would occur as a result of the distribution.



8.12.   Underwriting Guidelines

Borrower will make no material amendment to the Underwriting Guidelines without
the prior written consent of Lender, unless Borrower agrees to amend the
Agreement in a manner satisfactory to Lender to modify the types of Eligible
Investments and Servicing Contracts against which Advances may be outstanding
hereunder to reflect such amendment.

End of Article 8

Page 8-2

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



9.   SPECIAL REPRESENTATIONS, WARRANTIES AND COVENANTS CONCERNING COLLATERAL



9.1.   Special Representations and Warranties Concerning Eligibility as
Seller/Servicer of Mortgage Loans

Borrower represents and warrants to Lender, as of the date of this Agreement and
as of the date of each Warehousing Advance Request and the making of each
Warehousing Advance, that Midland Mortgage is approved and qualified and in good
standing as a lender, seller/servicer or issuer, as set forth below, and meets
all requirements applicable to its status as:

     
9.1 (a)
  A HUD-approved mortgagee, eligible to originate, purchase, hold, sell and
service FHA fully insured Mortgage Loans.
 
   
9.1 (b)
  A Ginnie Mae-approved seller/servicer of Mortgage Loans and issuer of
Mortgage-backed Securities guaranteed by Ginnie Mae.
 
   
9.1 (c)
  A Fannie Mae-approved seller/servicer of Mortgage Loans, eligible to
originate, purchase, hold, sell and service Mortgage Loans to be sold to Fannie
Mae under the Fannie Mae DUS Program.
 
   
9.1 (d)
  A Freddie Mac-approved seller/servicer of Mortgage Loans, eligible to
originate, purchase, hold, sell and service Mortgage Loans to be sold to Freddie
Mac under the Freddie Mac Program Plus program.



9.2.   Special Representations and Warranties Concerning Warehousing Collateral

Borrower represents and warrants to Lender, as of the date of this Agreement and
as of the date of each Warehousing Advance Request and the making of each
Warehousing Advance, that:

     
9.2 (a)
  Borrower has not selected the Collateral in a manner so as to affect adversely
Lender’s interests.
 
   
9.2 (b)
  Borrower is the legal and equitable owner and holder, free and clear of all
Liens (other than Liens granted under this Agreement), of the Pledged
Investments and the Pledged Securities. All Pledged Investments, Pledged
Securities and related Purchase Commitments have been duly authorized and
validly issued to Borrower, and all of the foregoing items of Collateral comply
with all of the requirements of this Agreement, and have been and will continue
to be validly pledged or assigned to Lender, subject to no other Liens.
 
   
9.2 (c)
  Borrower has, and will continue to have, the full right, power and authority
to pledge the Collateral pledged and to be pledged by it under this Agreement.
 
   
9.2 (d)
  Each Mortgage Loan and each related document included in the Pledged
Investments (1) has been duly executed and delivered by the parties to that
Mortgage Loan and that related document, (2) has been made in compliance with
all applicable laws, rules and regulations (including all laws, rules and
regulations relating to usury), (3) is and will continue to be a legal, valid
and binding obligation, enforceable in accordance with its terms, without
setoff, counterclaim or defense in favor of the mortgagor under the

Page 9-1

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



     

  Mortgage Loan or any other obligor on the Mortgage Note and (4) has not been
modified, amended or any requirements of which waived, except in writing that is
part of the Collateral Documents.
 
   
9.2 (e)
  Each Pledged Investment is secured by a Mortgage on real property and
improvements located in one of the states of the United States or the District
of Columbia.
 
   
9.2 (f)
  Each First Mortgage Loan is secured by a First Mortgage on the real property
and improvements described in or covered by that Mortgage.
 
   
9.2 (g)
  Each First Mortgage Loan has or will have a title insurance policy, in ALTA
form or equivalent, from a recognized title insurance company, insuring the
priority of the Lien of the Mortgage and meeting the usual requirements of
Investors purchasing those Mortgage Loans.
 
   
9.2 (h)
  Where limited by Exhibit H to Second Mortgage Loans, each Subordinate Mortgage
Loan is secured by a second Lien on the premises described in that Mortgage, and
where not so limited by Exhibit H, each Subordinate Mortgage Loan is secured by
a second, third or fourth Lien, as applicable, on the premises described in that
Mortgage.
 
   
9.2 (i)
  To the extent required by the related Purchase Commitment or by Investors
generally for similar Mortgage Loans, each Subordinate Mortgage Loan has or will
have a title insurance policy, in ALTA form or equivalent, from a recognized
title insurance company, insuring the priority of the Lien of the Mortgage and
meeting the usual requirements of Investors purchasing those Mortgage Loans.
 
   
9.2 (j)
  Each Mortgage Loan has been evaluated or appraised in accordance with Title XI
of FIRREA.
 
   
9.2 (k)
  The Mortgage Note for each Pledged Investment is (1) payable or endorsed to
the order of Borrower, (2) an “instrument” within the meaning of Article 9 of
the Uniform Commercial Code of all applicable jurisdictions and (3) is
denominated and payable in United States dollars.
 
   
9.2 (I)
  No payment default has existed for 60 days or more under any Mortgage Loan
included in the Pledged Investments.
 
   
9.2 (m)
  No party to a Mortgage Loan or any related document is in violation of any
applicable law, rule or regulation that would impair the collectibility of the
Mortgage Loan or the performance by the mortgagor or any other obligor of its
obligations under the Mortgage Note or any related document.
 
   
9.2 (n)
  All fire and casualty policies covering the real property and improvements
encumbered by each Mortgage included in the Pledged Investments (1) name and
will continue to name Borrower and its successors and assigns as the insured
under a standard mortgagee clause, (2) are and will continue to be in full force
and effect and (3) afford and will continue to afford insurance against fire and
such other risks as are usually insured against in the broad form of extended
coverage insurance generally available.
 
   
9.2 (o)
  Pledged Investments secured by real property and improvements located in a
special flood hazard area designated as such by the Director of the Federal
Emergency Management Agency are and will continue to be covered by special flood
insurance under the National Flood Insurance Program.

Page 9-2

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



     
9.2 (p)
  Each Pledged Investment against which a Warehousing Advance is made on the
basis of a Purchase Commitment or a commitment to finance such Pledged
Investment or refinance the underlying obligation meets all of the requirements
of that commitment, and each Pledged Security against which a Warehousing
Advance is outstanding meets all of the requirements of the related Purchase
Commitment.
 
   
9.2 (q)
  Pledged Investments that are Mortgage Loans intended to be exchanged for
Agency Securities comply or, prior to the issuance of the Agency Securities will
comply, with the requirements of any governmental instrumentality, department or
agency issuing or guaranteeing the Agency Securities.
 
   
9.2 (r)
  Pledged Investments that are intended to be used in the formation of
Mortgage-backed Securities (other than Agency Securities) comply with the
requirements of the issuer of the Mortgage-backed Securities (or its sponsor)
and of the Rating Agencies.
 
   
9.2 (s)
  Except in the case of Municipal Bonds, none of the Pledged Investments is a
graduated payment Mortgage Loan or has a shared appreciation or other contingent
interest feature, and each Pledged Investment provides for periodic payments of
all accrued interest on the Mortgage Loan on at least a monthly basis.
 
   
9.2 (t)
  Except in the case of Bridge Mortgage Loans, Borrower nor any of Borrower’s
Affiliates has any ownership interest, right to acquire any ownership interest
or equivalent economic interest in any Multifamily Property or Health Care
Facility or Commercial Property securing a Pledged Loan or the mortgagor under
the Pledged Investment or any other obligor on the Mortgage Note for such
Pledged Investment.
 
   
9.2 (u)
  The original assignments of Mortgage delivered to Lender for each Pledged
Investment are in recordable form and comply with all applicable laws and
regulations governing the filing and recording of such documents.
 
   
9.2 (v)
  None of the mortgagors, guarantors or other obligors of any Pledged Investment
is a Person named in any Restriction List and to whom the provision of financial
services is prohibited or otherwise restricted by applicable law.



9.3.   Special Affirmative Covenants Concerning Warehousing Collateral

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed under this Agreement or under any other Loan
Document, Borrower must:

     
9.3 (a)
  Warrant and defend the right, title and interest of Lender in and to the
Collateral against the claims and demands of all Persons.
 
   
9.3 (b)
  Service or cause to be serviced all Pledged Investments in accordance with the
standard requirements of the issuers of Purchase Commitments covering them and
all applicable HUD, Fannie Mae and Freddie Mac requirements, including taking
all actions necessary to enforce the obligations of the obligors under such
Mortgage Loans. Service or cause to be serviced all Mortgage Loans backing
Pledged Securities in accordance with applicable governmental requirements and
requirements of issuers of Purchase Commitments covering them. Hold all escrow
funds collected in respect of Pledged Investments and Mortgage Loans backing
Pledged Securities in trust, without commingling the same with non-custodial
funds, and apply them for the purposes for which those funds were collected.

Page 9-3

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



     
9.3 (c)
  Execute and deliver to Lender with respect to the Collateral those further
instruments of sale, pledge, assignment or transfer, and those powers of
attorney, as required by Lender, and do and perform all matters and things
necessary or desirable to be done or observed, for the purpose of effectively
creating, maintaining and preserving the security and benefits intended to be
afforded Lender under this Agreement.
 
   
9.3 (d)
  Notify Lender within 2 Business Days of any default under, or of the
termination of, any Purchase Commitment relating to any Pledged Investment,
Eligible Mortgage Pool, or Pledged Security.
 
   
9.3 (e)
  Promptly comply in all respects with the terms and conditions of all Purchase
Commitments, and all extensions, renewals and modifications or substitutions of
or to all Purchase Commitments. Deliver or cause to be delivered to the Investor
the Pledged Investments and Pledged Securities to be sold under each Purchase
Commitment not later than the mandatory delivery date of the Pledged Investments
or Pledged Securities under the Purchase Commitment.
 
   
9.3 (f)
  Compare the names of every mortgagor, guarantor and other obligor of every
Mortgage Loan, together with appropriate identifying information concerning
those Persons obtained by Borrower, against every Restriction List, and make
certain that none of the mortgagors, guarantors or other obligors of any
Mortgage Loan is a Person named in any Restriction List and to whom the
provision of financial services is prohibited or otherwise restricted by
applicable law.
 
   
9.3 (g)
  Review the Underwriting Guidelines periodically to confirm that those policies
and procedures are being complied with in all material respects and are adequate
to meet Borrower’s business objectives.



9.4.   Special Negative Covenants Concerning Warehousing Collateral

As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed, Borrower must not, either directly or
indirectly, without the prior written consent of Lender:

     
9.4 (a)
  Amend or modify, or waive any of the terms and conditions of, or settle or
compromise any claim in respect of, any Pledged Investments or Pledged
Securities.
 
   
9.4 (b)
  Sell, transfer or assign, or grant any option with respect to, or pledge
(except under this Agreement and, with respect to each Pledged Investment or
Pledged Security, the related Purchase Commitment) any of the Collateral or any
interest in any of the Collateral.
 
   
9.4 (c)
  Make any compromise, adjustment or settlement in respect of any of the
Collateral or accept other than cash in payment or liquidation of the
Collateral.
 
   
9.4 (d)
  Make any material change in the Underwriting Guidelines and procedures without
providing Notice of that change to Lender pursuant to Section 7.3(d).



9.5.   Special Representation and Warranty Concerning Fannie Mae DUS Program
Reserve Requirements

Borrower represents and warrants to Lender, as of the date of this Agreement and
as of the date of each Warehousing Advance Request and the making of each
Warehousing Advance, that

Page 9-4

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



Borrower has met the Fannie Mae DUS Program requirements for lender reserves for
each Fannie Mae DUS Mortgage Loan to be funded by a Warehousing Advance.



9.6.   Special Representations and Warranties Concerning Special Fannie Mae
Mortgage Loans

Borrower represents and warrants to Lender, as of the date of this Agreement and
as of the date of each Warehousing Advance Request and the making of each
Warehousing Advance, that at the time of any Warehousing Advance against a
Special Fannie Mae Mortgage Loan:

     
9.6 (a)
  The related Master Credit Facility Agreement and the Mortgage Notes evidencing
the Special Fannie Mae Mortgage Loan are in full force and effect and constitute
the legal, valid and binding obligations of the parties to those agreements and
instruments, enforceable against those parties in accordance with their terms.
 
   
9.6 (b)
  All of the Mortgages and pledges of Mortgage Notes securing the Special Fannie
Mae Mortgage Loan under the related Master Credit Facility Agreement are in full
force and effect, constitute the legal, valid and binding obligations of the
parties to those agreements and instruments, enforceable against such parties in
accordance with their terms, and, in the case of Mortgages, constitute valid,
perfected first priority Liens on the underlying property, subject only to Liens
specified as exceptions in the original title insurance policy related to each
Mortgage, and in the case of pledges of Mortgage Notes, constitute a valid,
perfected first priority Lien on those Mortgage Notes, which is in turn secured
by valid, perfected, first priority Liens on the underlying property, subject
only to Liens specified in the original title insurance policy related to that
Mortgage Loan.
 
   
9.6 (c)
  The Special Fannie Mae Mortgage Loan is or will be fully advanced on the date
of the Warehousing Advance, and Borrower is in compliance with all terms of the
related Master Credit Facility Agreement and the related Special Fannie Mae Pool
Purchase Contract.



9.7.   Special Representations and Warranties Concerning FHA Mortgage Loans

Borrower represents and warrants to Lender, as of the date of this Agreement and
as of the date of each Warehousing Advance Request and the making of each
Warehousing Advance, that:

     
9.7 (a)
  Each FHA Mortgage Loan meets all applicable governmental requirements for such
insurance. Borrower has complied and will continue to comply with all laws,
rules and regulations with respect to the FHA insurance of each FHA Mortgage
Loan, and such insurance is and will continue to be in full force and effect.
 
   
9.7 (b)
  For FHA Mortgage Loans that will be used to back Ginnie Mae Mortgage-backed
Securities, Borrower has received from Ginnie Mae the Confirmation Notice for
Request of Additional Commitment Authority and the Confirmation Notice for
Request of Pool Numbers, and there remains available under those agreements a
commitment on the part of Ginnie Mae sufficient to permit the issuance of Ginnie
Mae Mortgage-backed Securities in an amount at least equal to the amount of the
Pledged Investments designated by Borrower as the Mortgage Loans to be used to
back those Ginnie Mae Mortgage-backed Securities; each of those Confirmation
Notices is in full force and effect; each of those Pledged Investments has been
assigned by Borrower to one of those Pool Numbers and a portion of the available
Ginnie Mae Commitment has been allocated to this Agreement by Borrower, in an
amount at least equal to those Pledged

Page 9-5

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



     

  Investments; and each of those assignments and allocations has been reflected
in the books and records of Borrower.
 
   
9.8.
  Special Representations and Warranties Concerning Bridge Mortgage Loans
 
    Borrower represents and warrants to Lender, as of the date of this Agreement
and as of the date of each Warehousing Advance Request and the making of each
Warehousing Advance, that:
 
   
9.8 (a)
  Each Bridge Mortgage Loan is a Mortgage Loan as to which Borrower has
conducted its customary due diligence and review, including review of the
financial condition of the obligor under the related Mortgage Note and
inspection of the improved real property subject to the Mortgage, and such
customary due diligence and review have not revealed facts that would adversely
affect collectibility of the Bridge Mortgage Loan.
 
   
9.8 (b)
  Each Bridge Mortgage Loan has been underwritten in accordance with standards
that comply generally with the requirements of major investors in permanent
Mortgage Loans on Multifamily Properties or Health Care Facilities, as
applicable, in the secondary market or, if applicable, with FHA standards for
fully-insured permanent Mortgage Loans on Multifamily Properties.
 
   
9.8 (c)
  In the case of a Bridge Mortgage Loan, a portion of which will be used to
repair or rehabilitate the improvements to the related real property, the
portion of the proceeds, net of any amounts disbursed at closing to pay for
repairs or rehabilitation commenced before closing, must be deposited at closing
into escrow under an escrow agreement with an escrow agent containing
disbursement instructions satisfactory to Lender, in its sole discretion, and
containing terms satisfactory to Lender, in its sole discretion, permitting
Lender to effectuate the assignment of Borrower’s rights under the escrow
agreement to Lender.
 
   
9.9.
  Special Covenants Concerning Special Fannie Mae Mortgage Loans
 
    As long as the Warehousing Commitment is outstanding or there remain any
Obligations to be paid or performed, Borrower must:
 
   
9.9 (a)
  Promptly provide Lender with copies of any amendment, supplement, restatement
or other modification of any Master Credit Facility Agreement, the promissory
notes evidencing the Special Fannie Mae Mortgage Loans made under that agreement
or the related Special Fannie Mae Pool Purchase Contract.
 
   
9.9 (b)
  Not amend, restate, renew or replace the Mortgage Notes evidencing a Special
Fannie Mae Mortgage Loan or the related Master Credit Facility Agreement or the
related Special Fannie Mae Pool Purchase Contract, at any time that a
Warehousing Advance is outstanding against that Special Fannie Mae Mortgage
Loan.
 
   
9.10.
  INTENTIONALLY OMITTED

End of Article 9

Page 9-6

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



     
10.
  DEFAULTS; REMEDIES
 
   
10.1.
  Events of Default
 
    The occurrence of any of the following is an event of default (“Event of
Default”):
 
   
10.1(a)
  Borrower fails to pay the principal of any Warehousing Advance when due,
whether at stated maturity, by acceleration, or otherwise; or fails to pay any
installment of interest on any Warehousing Advance within 9 days after the date
of Lender’s invoice or, if applicable, within 2 days after the date of Lender’s
account analysis statement; or fails to pay, within any applicable grace period,
any other amount due under this Agreement or any other Obligation of Borrower to
Lender.
 
   
10.1(b)
  Borrower or any of its Subsidiaries fails to pay, or defaults in the payment
of any principal or interest on, any other indebtedness or any contingent
obligation within any applicable grace period; breaches or defaults with respect
to any other material term of any other indebtedness or of any loan agreement,
mortgage, indenture or other agreement relating to that indebtedness, if the
effect of that breach or default is to cause, or to permit the holder or holders
of that indebtedness (or a trustee on behalf of such holder or holders) to
cause, indebtedness of Borrower or its Subsidiaries in the aggregate amount of
$10,000,000 or more to become or be declared due before its stated maturity
(upon the giving or receiving of notice, lapse of time, both, or otherwise).
 
   
10.1(c)
  Borrower fails to perform or comply with any term or condition applicable to
it contained in Sections 7.4, 7.14, 8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.11 or 8.12;
or the earlier of (i) 60 days after Borrower fails to perform or comply with any
term or condition applicable to it contained in Section 8.7, 8.8, 8.9 or 8.10,
or (ii) 10 Business Days after Borrower provides Lender with financial
statements disclosing such failure.
 
   
10.1(d)
  Any representation or warranty made or deemed made by Borrower under this
Agreement, in any other Loan Document or in any written statement or certificate
at any time given by Borrower, other than the representations and warranties set
forth in Article 9 with respect to specific Pledged Investments, is inaccurate
or incomplete in any material respect on the date as of which it is made or
deemed made.
 
   
10.1(e)
  Borrower defaults in the performance of or compliance with any term contained
in this Agreement or any other Loan Document other than those referred to in
Sections 10.1 (a), 10.1(c) or 10.1(d) and such default has not been remedied or
waived within 30 days after the earliest of (1) receipt by Borrower of Notice
from Lender of that default, (2) receipt by Lender of Notice from Borrower of
that default or (3) the date Borrower should have notified Lender of that
default under Section 7.7 (c) or 7.7(d).
 
   
10.1(f)
  An “event of default” (however defined) occurs under any agreement between
Borrower and Lender other than this Agreement and the other Loan Documents.
 
   
10.1(g)
  A case (whether voluntary or involuntary) is filed by or against Borrower or
any Subsidiary of Borrower under any applicable bankruptcy, insolvency or other
similar federal or state law; or a court of competent jurisdiction appoints a
receiver (interim or permanent), liquidator, sequestrator, trustee, custodian or
other officer having similar powers over Borrower or any Subsidiary of Borrower,
or over all or a substantial part of their respective properties or assets; or
Borrower or any Subsidiary of Borrower (1) consents to the appointment of or
possession by a receiver (interim or permanent),

Page 10-1

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



                  liquidator, sequestrator, trustee, custodian or other officer
having similar powers over Borrower or any Subsidiary of Borrower, or over all
or a substantial part of their respective properties or assets, (2) makes an
assignment for the benefit of creditors, or (3) fails, or admits in writing its
inability, to pay its debts as those debts become due.
 
            10.1(h)   Borrower fails to perform any contractual obligation to
repurchase Mortgage Loans, if such obligations in the aggregate exceed
$1,000,000.
 
            10.1(i)   Any money judgment, writ or warrant of attachment or
similar process involving an amount in excess of $1,000,000 is entered or filed
against Borrower or any of its Subsidiaries or any of their respective assets
and remains undischarged, unvacated, unbonded or unstayed for a period of
30 days or 5 days before the date of any proposed sale under that money
judgment, writ or warrant of attachment or similar process.
 
            10.1(j)   Any order, judgment or decree decreeing the dissolution of
Borrower is entered and remains undischarged or unstayed for a period of
30 days.
 
            10.1(k)   Borrower affirmatively disavows the Obligations or
contests the validity or enforceability of any Loan Document.
 
            10.1(l)   Lender’s security interest on any portion of the
Collateral becomes unenforceable or otherwise impaired, unless all Advances
outstanding against the affected Collateral are repaid within 10 Business Days
after the earlier of (i) 60 days after Borrower fails to perform or comply with
any terms or conditions applicable to it contained in Sections 8.7, 8.8, 8.9 or
8.10, or (ii) 10 Business Days after Borrower provides Lender with financial
statements disclosing such failure.
 
            10.1(m)   A material adverse change occurs in Borrower’s financial
condition, business, properties, operations or prospects, or in Borrower’s
ability to repay the Obligations.
 
            10.1(n)   Any Lien for any taxes, assessments or other governmental
charges (1) is filed against Borrower or any of its property, or is otherwise
enforced against Borrower or any of its property, or (2) obtains priority that
is equal to or greater than the priority of Lender’s security interest in any of
the Collateral.
 
            10.2.   Remedies
 
            10.2 (a)   If an Event of Default described in Section 10.1(g)
occurs with respect to Borrower, he Warehousing Commitment will automatically
terminate and the unpaid principal amount of and accrued interest on the
Warehousing Note and all other Obligations will automatically become due and
payable, without presentment, demand or other Notice or requirements of any
kind, all of which Borrower expressly waives.
 
            10.2 (b)   If any other Event of Default occurs, Lender may, by
Notice to Borrower, terminate the Warehousing Commitment and declare the
Obligations to be immediately due and payable.
 
            10.2 (c)   If any Event of Default occurs, Lender may also take any
of the following actions:
 
           

    (1 )   Foreclose upon or otherwise enforce its security interest in any Lien
on the Collateral to secure all payments and performance of the Obligations in
any manner permitted by law or provided for in the Loan Documents.

Page 10-2

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



             

    (2 )   Notify all obligors under any of the Collateral that the Collateral
has been assigned to Lender (or to another Person designated by Lender) and that
all payments on that Collateral are to be made directly to Lender (or such other
Person); settle, compromise or release, in whole or in part, any amounts any
obligor or Investor owes on any of the Collateral on terms acceptable to Lender;
enforce payment and prosecute any action or proceeding involving any of the
Collateral; and where any Collateral is in default, foreclose on and enforce any
Liens securing that Collateral in any manner permitted by law and sell any
property acquired as a result of those enforcement actions.
 
           

    (3 )   Prepare and submit for filing Uniform Commercial Code amendment
statements evidencing the assignment to Lender or its designee of any Uniform
Commercial Code financing statement filed in connection with any item of
Collateral.
 
           

    (4 )   Act, or contract with a third party to act, at Borrower’s expense, as
servicer or subservicer of Collateral requiring servicing, and perform all
obligations required under any Collateral, including Servicing Contracts and
Purchase Commitments.
 
           

    (5 )   Require Borrower to assemble and make available to Lender the
Collateral and all related books and records at a place designated by Lender.
 
           

    (6 )   Enter onto property where any Collateral or related books and records
are located and take possession of those items with or without judicial process;
and obtain access to Borrower’s data processing equipment, computer hardware and
software relating to the Collateral and use all of the foregoing and the
information contained in the foregoing in any manner Lender deems necessary for
the purpose of effectuating its rights under this Agreement and any other Loan
Document.
 
           

    (7 )   Before the disposition of the Collateral, prepare it for disposition
in any manner and to the extent Lender deems appropriate.
 
           

    (8 )   Exercise all rights and remedies of a secured creditor under the
Uniform Commercial Code of Minnesota or other applicable law, including selling
or otherwise disposing of all or any portion of the Collateral at one or more
public or private sales, whether or not the Collateral is present at the place
of sale, for cash or credit or future delivery, on terms and conditions and in
the manner as Lender may determine, including sale under any applicable Purchase
Commitment. Borrower waives any right it may have to prior notice of the sale of
all or any portion of the Collateral to the extent allowed by applicable law. If
notice is required under applicable law, Lender will give Borrower not less than
10 days’ notice of any public sale or of the date after which any private sale
may be held. Borrower agrees that 10 days’ notice is reasonable notice. Lender
may, without notice or publication, adjourn any public or private sale one or
more times by announcement at the time and place fixed for the sale, and the
sale may be held at any time or place announced at the adjournment. In the case
of a sale of all or any portion of the Collateral on credit or for future
delivery, the Collateral sold on those terms may be retained by Lender until the
purchaser pays the selling price or takes possession of the Collateral. Lender
has no liability to Borrower if a purchaser fails to pay for or take possession
of Collateral sold on those terms, and in the case of any such failure, Lender
may sell the Collateral again upon notice complying with this Section.

Page 10-3

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



             

    (9 )   Instead of or in conjunction with exercising the power of sale
authorized by Section 10.2(c)(8), Lender may proceed by suit at law or in equity
to collect all amounts due on the Collateral, or to foreclose Lender’s Lien on
and sell all or any portion of the Collateral pursuant to a judgment or decree
of a court of competent jurisdiction.
 
           

    (10 )   Proceed against Borrower on the Warehousing Note.
 
           

    (11 )   Retain all excess proceeds from the sale or other disposition of the
Collateral, and apply them to the payment of the Obligations under Section 10.3.
 
            10.2 (d)   Lender will incur no liability as a result of the
commercially reasonable sale or other disposition of all or any portion of the
Collateral at any public or private sale or other disposition. Borrower waives
(to the extent permitted by law) any claims it may have against Lender arising
by reason of the fact that the price at which the Collateral may have been sold
at a private sale was less than the price that Lender might have obtained at a
public sale, or was less than the aggregate amount of the outstanding
Warehousing Advances, accrued and unpaid interest on those Warehousing Advances,
and unpaid fees, even if Lender accepts the first offer received and does not
offer the Collateral to more than one offeree. Borrower agrees that any sale of
Collateral under the terms of a Purchase Commitment, or any other disposition of
Collateral arranged by Borrower, whether before or after the occurrence of an
Event of Default, will be deemed to have been made in a commercially reasonable
manner.
 
            10.2 (e)   Borrower acknowledges that Mortgage Loans are collateral
of a type that is the subject of widely distributed standard price quotations
and that Mortgage-backed Securities are collateral of a type that is customarily
sold on a recognized market. Borrower waives any right it may have to prior
notice of the sale of Pledged Securities, and agrees that Lender may purchase
Pledged Investments and Pledged Securities at a private sale of such Collateral.
 
            10.2 (f)   Borrower specifically waives and releases (to the extent
permitted by law) any equity or right of redemption, stay or appraisal that
Borrower has or may have under any rule of law or statute now existing or
adopted after the date of this Agreement, and any right to require Lender to
(1) proceed against any Person, (2) proceed against or exhaust any of the
Collateral or pursue its rights and remedies against the Collateral in any
particular order, or (3) pursue any other remedy within its power. Lender is not
required to take any action to preserve any rights of Borrower against holders
of mortgages having priority to the Lien of any Mortgage or Security Agreement
included in the Collateral or to preserve Borrower’s rights against other prior
parties.
 
            10.2 (g)   Lender may, but is not obligated to, advance any sums or
do any act or thing necessary to uphold or enforce the Lien and priority of, or
the security intended to be afforded by, any Mortgage or Security Agreement
included in the Collateral, including payment of delinquent taxes or assessments
and insurance premiums. All advances, charges, costs and expenses, including
reasonable attorneys’ fees and disbursements, incurred or paid by Lender in
exercising any right, power or remedy conferred by this Agreement, or in the
enforcement of this Agreement, together with interest on those amounts at the
Default Rate, from the time paid by Lender until repaid by Borrower, are deemed
to be principal outstanding under this Agreement and the Warehousing Note.
 
            10.2 (h)   No failure or delay on the part of Lender to exercise any
right, power or remedy provided in this Agreement or under any other Loan
Document, at law or in equity, will operate as a waiver of that right, power or
remedy. No single or partial exercise by Lender of any

Page 10-4

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



             

    right, power or remedy provided under this Agreement or any other Loan
Document, at law or in equity, precludes any other or further exercise of that
right, power, or remedy by Lender, or Lender’s exercise of any other right,
power or remedy. Without limiting the foregoing, Borrower waives all defenses
based on the statute of limitations to the extent permitted by law. The remedies
provided in this Agreement and the other Loan Documents are cumulative and are
not exclusive of any remedies provided at law or in equity.
 
                10.2 (i)   Borrower grants Lender a non-exclusive license or
other right to use, without charge, Borrower’s computer programs, other
programs, labels, patents, copyrights, rights of use of any name, trade secrets,
trade names, trademarks, service marks and advertising matter, or any property
of a similar nature, as it pertains to the Collateral, in advertising for sale
and selling any of the Collateral and Borrower’s rights under all licenses and
all other agreements related to the foregoing inure to Lender’s benefit until
the Obligations are paid in full.
 
                10.2 (j)   Borrower acknowledges that Borrower and Lender after
the date of this Agreement may enter into Acknowledgement Agreements with Fannie
Mae, or another Investor, and that those Acknowledgment Agreements may contain
certain provisions concerning the enforcement by Lender of its security interest
in the Servicing Contracts subject to the Acknowledgement Agreements. Borrower
agrees that the disposition of its rights in any Servicing Contract pursuant to
the terms of an applicable Acknowledgment Agreement will be deemed commercially
reasonable within the meaning of Article 9 of the Uniform Commercial Code of
Minnesota. Borrower waives any clams it might otherwise have against Lender as a
result of Lender’s compliance with the terms of any Acknowledgment Agreement.

10.3. Application of Proceeds

Lender may apply the proceeds of any sale, disposition or other enforcement of
Lender’s Lien on all or any portion of the Collateral to the payment of the
Obligations in the order Lender determines in its sole discretion. From and
after the indefeasible payment to Lender of all of the Obligations, any
remaining proceeds of the Collateral will be paid to Borrower, or to its
successors or assigns, or as a court of competent jurisdiction may direct. If
the proceeds of any sale, disposition or other enforcement of the Collateral are
insufficient to cover the costs and expenses of that sale, disposition or other
enforcement and payment in full of all Obligations, Borrower is liable for the
deficiency.

10.4. Lender Appointed Attorney-in-Fact

Borrower appoints Lender its attorney-in-fact, with full power of substitution,
for the purpose of carrying out the provisions of this Agreement, the
Warehousing Note and the other Loan Documents and taking any action and
executing any instruments that Lender deems necessary or advisable to accomplish
that purpose. Borrower’s appointment of Lender as attorney-in-fact is
irrevocable and coupled with an interest. Without limiting the generality of the
foregoing, Lender may give notice of its Lien on the Collateral to any Person,
either in Borrower’s name or in its own name, endorse all Pledged Investments or
Pledged Securities payable to the order of Borrower, change or cause to be
changed the book-entry registration or name of subscriber or Investor on any
Pledged Security, prepare and submit for filing Uniform Commercial Code
amendment statements with respect to any Uniform Commercial Code financing
statements filed in connection with any item of Collateral or receive, endorse
and collect all checks made payable to the order of Borrower representing
payment on account of the principal of or interest on, or the proceeds of sale
of, any of the Pledged Investments or Pledged Securities and give full discharge
for those transactions.

Page 10-5

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



10.5. Right of Set-Off

If Borrower defaults in the payment of any Obligation or in the performance of
any of its duties under the Loan Documents, Lender may, without Notice to or
demand on Borrower (which Notice or demand Borrower expressly waives), set-off,
appropriate or apply any property of Borrower held at any time by Lender, or any
indebtedness at any time owed by Lender to or for the account of Borrower,
against the Obligations, whether or not those Obligations have matured.

End of Article 10

Page 10-6

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



11. MISCELLANEOUS

11.1. Notices

Except where telephonic or facsimile notice is expressly authorized by this
Agreement, all communications required or permitted to be given or made under
this Agreement (“Notices”) must be in writing and must be sent by manual
delivery, overnight courier or United States mail (postage prepaid), addressed
as follows (or at such other address as may be designated by it in a Notice to
the other):

         

  If to Borrower:   Municipal Mortgage & Equity, LLC

      621 East Pratt Street, 3rd Floor

      Baltimore, MD 21202

      Attention: Christopher B. Levey, Vice President

      Facsimile: (410)727-5387
 
       

  With a copy to:   Midland Mortgage Investment Corporation

      33 North Garden Avenue, Suite 1200

      Clearwater, FL 33755

      Attention: Terry Myers, Vice President

      Facsimile: (727) 443-6067
 
       

  If to Lender:   Residential Funding Corporation

      7501 Wisconsin Avenue

      Bethesda, MD 20814

      Attention: Chuck Schweitzer, Director

      Facsimile: (301) 215-7212

All periods of Notice will be measured from the date of delivery if delivered
manually or by facsimile, from the first Business Day after the date of sending
if sent by overnight courier or from 4 days after the date of mailing if sent by
United States mail, except that Notices to Lender under Article 2 and
Section 3.3(e) shall be deemed to have been given only when actually received by
Lender. Borrower authorizes Lender to accept Borrower’s Warehousing Advance
Requests, shipping requests, wire transfer instructions and security delivery
instructions transmitted to Lender by facsimile and those documents, when
transmitted to Lender by facsimile have the same force and effect as the
originals.

11.2. Reimbursement of Expenses; Indemnity

Borrower must: (a) pay Lender a document production fee in connection with the
preparation and negotiation of this Agreement; (b) pay such additional
documentation production fees as Lender may require and all out-of-pocket costs
and expenses of Lender, including reasonable fees, service charges and
disbursements of counsel to Lender (including allocated costs of internal
counsel), in connection with the amendment, enforcement and administration of
this Agreement, the Warehousing Note, and other Loan Documents, the making,
repayment and payment of interest on the Warehousing Advances and the payment of
all other Obligations under Loan Documents; (c) indemnify, pay, and hold
harmless Lender and any other holder of the Warehousing Note from and against,
all present and future stamp, documentary and other similar taxes with respect
to the foregoing matters and save Lender and any other holder of the Warehousing
Note harmless from and against all liabilities with respect to or resulting from
any delay or omission to pay such taxes; and (d) indemnify, pay and hold
harmless Lender and all of its Affiliates, officers, directors, employees or
agents and any subsequent holder of the

Page 11-1

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



Warehousing Note (collectively called the “Indemnitees”) from and against all
liabilities, obligations, losses, damages, penalties, judgments, suits, costs,
expenses and disbursements of every kind or nature (including the reasonable
fees and disbursements of counsel to the Indemnitees (including allocated costs
of internal counsel) in connection with any investigative, administrative or
judicial proceeding, whether or not the Indemnitees have been designated as
parties to such proceeding) that may be imposed upon, incurred by or asserted
against such Indemnitees in any manner relating to or arising out of this
Agreement, the Warehousing Note, or any other Loan Document or any of the
transactions contemplated by this Agreement, the Warehousing Note and the other
Loan Documents, including against all liabilities, obligations, losses, damages,
penalties, judgments, suits, costs, expenses and disbursements of every kind or
nature (including the reasonable fees and disbursements of counsel to the
Indemnitees (including allocated costs of internal counsel) in connection with
any investigative, administrative or judicial proceeding, whether or not the
Indemnitees have been designated as parties to such proceeding) arising from any
breach of Sections 9.2(x) or 9.3(f) or the making of any Mortgage Loan in which
any mortgagor, guarantor or other obligor is a Person named in any Restriction
List and to whom the provision of financial services is prohibited or otherwise
restricted by applicable law (“Indemnified Liabilities”), except that Borrower
has no obligation under this Agreement with respect to Indemnified Liabilities
arising from the gross negligence or willful misconduct of any such Indemnitees.
To the extent that the undertaking to indemnify, pay and hold harmless as set
forth in the preceding sentence may be unenforceable because it is violative of
any law or public policy, Borrower must contribute the maximum portion that it
is permitted to pay and satisfy under applicable law to the payment and
satisfaction of all Indemnified Liabilities incurred by the Indemnitees or any
of them. The agreement of Borrower contained in this Article survives the
expiration or termination of this Agreement and the payment in full of the
Warehousing Note. Attorneys’ fees and disbursements incurred in enforcing, or on
appeal from, a judgment under this Agreement are recoverable separately from and
in addition to any other amount included in such judgment, and this clause is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into such judgment.

11.3. Financial Information

All financial statements and reports furnished to Lender under this Agreement
must be prepared in accordance with GAAP, applied on a basis consistent with
that applied in preparing the financial statements as at the end of and for
Borrower’s most recent fiscal year (except to the extent otherwise required to
conform to good accounting practice).

11.4. Terms Binding Upon Successors; Survival of Representations

The terms and provisions of this Agreement are binding upon and inure to the
benefit of Borrower, Lender and their respective successors and assigns. All of
Borrower’s representations, warranties, covenants and agreements survive the
making of any Warehousing Advance, and except where a longer period is set forth
in this Agreement, remain effective for as long as the Warehousing Commitment is
outstanding or there remain any Obligations to be paid or performed.

11.5. Assignment and Participations

This Agreement and the Obligations of Borrower may not be assigned by Borrower.
Lender may, subject to the limitations set forth below, assign or transfer, in
whole or in part, any Advances, together with its corresponding rights under
this Agreement and the other Loan Documents, and further may sell participations
in all or any part of any Advances or any other interest in the Obligations or
any of its obligations under this Agreement to another Person. The rights of any
such assignee or participant against Lender in respect of such assignment or
participation are those set forth in the agreement executed by that Lender in
favor of the assignee or participant

Page 11-2

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



relating thereto, but such assignee or participant shall not become a party to
this Agreement. Lender shall remain solely responsible to Borrower for the
performance of its obligations under the Loan Documents. Lender shall retain all
voting rights with respect to the Note, the Advances hereunder and the
Commitments. Borrower shall continue to deal solely and directly with Lender in
connection with Lender’s rights and obligations under the Loan Documents.
Notwithstanding the foregoing, nothing contained herein shall in any manner or
to any extent affect the right of Lender to assign its Notes and its right to
receive and retain payments on its Notes provided Lender remains primarily and
directly liable pursuant to the terms and conditions of this Agreement to keep,
observe and perform all of its obligations under this Agreement. Lender may
furnish any information concerning Borrower in its possession from time to time
to Affiliates and to assignees and participants (including prospective assignees
and participants) and Borrower hereby consents to the provision of such
information. Without limitation of the exclusive right of Lender to collect and
enforce such Obligations, Borrower agrees that each disposition will give rise
to a debtor-creditor relationship of Borrower to the assignee or participant,
and Borrower authorizes each assignee or participant, upon the occurrence of an
Event of Default, to proceed directly by right of setoff, banker’s lien, or
otherwise, against any assets of Borrower which may be in the hands of such
assignee or participant.

11.6. Amendments

Except as otherwise provided in this Agreement, this Agreement may not be
amended, modified or supplemented unless the amendment, modification or
supplement is set forth in writing signed by both Borrower and Lender.

11.7. Governing Law

This Agreement and the other Loan Documents are governed by the laws of the
State of Minnesota, without reference to its principles of conflicts of laws.

11.8. Relationship of the Parties

This Agreement provides for the making and repayment of Warehousing Advances by
Lender (in its capacity as a lender) and Borrower (in its capacity as a
borrower), for the payment of interest on those Warehousing Advances and for the
payment of certain fees by Borrower to Lender. The relationship between Lender
and Borrower is limited to that of creditor and secured party on the part of
Lender and of debtor on the part of Borrower. The provisions of this Agreement
and the other Loan Documents for compliance with financial covenants and the
delivery of financial statements and other operating reports are intended solely
for the benefit of Lender to protect its interest as a creditor and secured
party. Nothing in this Agreement creates or may be construed as permitting or
obligating Lender to act as a financial or business advisor or consultant to
Borrower, as permitting or obligating Lender to control Borrower or to conduct
Borrower’s operations, as creating any fiduciary obligation on the part of
Lender to Borrower, or as creating any joint venture, agency, partnership or
other relationship between Lender and Borrower other than as explicitly and
specifically stated in the Loan Documents. Borrower acknowledges that it has had
the opportunity to obtain the advice of experienced counsel of its own choice in
connection with the negotiation and execution of the Loan Documents and to
obtain the advice of that counsel with respect to all matters contained in the
Loan Documents, including the waivers of jury trial and of punitive,
consequential, special or indirect damages contained in Sections 11.15 and
11.16, respectively. Borrower further acknowledges that it is experienced with
respect to financial and credit matters and has made its own independent
decisions to apply to Lender for credit and to execute and deliver this
Agreement.

Page 11-3

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



11.9. Severability

If any provision of this Agreement is declared to be illegal or unenforceable in
any respect, that provision is null and void and of no force and effect to the
extent of the illegality or unenforceability, and does not affect the validity
or enforceability of any other provision of the Agreement.

11.10. Consent to Credit References

Borrower consents to the disclosure of information regarding Borrower and its
Subsidiaries and their relationships with Lender to Persons making credit
inquiries to Lender. This consent is revocable by Borrower at any time upon
Notice to Lender as provided in Section 11.1.

11.11. Counterparts

This Agreement may be executed in any number of counterparts, each of which will
be deemed an original, but all of which together constitute but one and the same
instrument.

11.12. Headings/Captions

The captions or headings in this Agreement and the other Loan Documents are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Agreement or any other Loan Document.

11.13. Entire Agreement

This Agreement, the Warehousing Note and the other Loan Documents represent the
final agreement among the parties with respect to their subject matter, and may
not be contradicted by evidence of prior or contemporaneous oral agreements
among the parties. There are no oral agreements among the parties with respect
to the subject matter of this Agreement, the Warehousing Note and the other Loan
Documents.

11.14. Consent to Jurisdiction

AT THE OPTION OF LENDER, THIS AGREEMENT, THE WAREHOUSING NOTE AND THE OTHER LOAN
DOCUMENTS MAY BE ENFORCED IN ANY STATE OR FEDERAL COURT WITHIN THE STATE OF
MINNESOTA. BORROWER CONSENTS TO THE JURISDICTION AND VENUE OF THOSE COURTS, AND
WAIVES ANY OBJECTION TO THE JURISDICTION OR VENUE OF THOSE COURTS, INCLUDING THE
OBJECTION THAT VENUE IN THOSE COURTS IS NOT CONVENIENT. ANY SUCH SUIT, ACTION OR
PROCEEDING MAY BE COMMENCED AND INSTITUTED BY SERVICE OF PROCESS UPON BORROWER
BY FIRST CLASS REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
TO BORROWER AT ITS ADDRESS LAST KNOWN TO LENDER. BORROWER’S CONSENT AND
AGREEMENT UNDER THIS SECTION DOES NOT AFFECT LENDER’S RIGHT TO ACCOMPLISH
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST BORROWER IN ANY OTHER JURISDICTION OR
COURT. IN THE EVENT BORROWER COMMENCES ANY ACTION IN ANOTHER JURISDICTION OR
VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY OR INDIRECTLY FROM THE
RELATIONSHIP CREATED BY THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, LENDER AT
ITS OPTION MAY HAVE THE CASE TRANSFERRED TO A STATE OR FEDERAL COURT WITHIN THE
STATE OF MINNESOTA OR, IF A TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE
LAW, MAY HAVE BORROWER’S ACTION DISMISSED WITHOUT PREJUDICE.

Page 11-4

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



11.15. Waiver of Jury Trial

BORROWER AND LENDER EACH PROMISES AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY A JURY, AND FULLY WAIVES ANY RIGHT TO TRIAL BY JURY TO
THE EXTENT THAT ANY SUCH RIGHT NOW EXISTS OR ARISES AFTER THE DATE OF THIS
AGREEMENT. THIS WAIVER OF THE RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN,
KNOWINGLY AND VOLUNTARILY, BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
EACH INSTANCE AND EACH ISSUE FOR WHICH THE RIGHT TO TRIAL BY JURY WOULD
OTHERWISE APPLY. LENDER AND BORROWER ARE EACH AUTHORIZED AND DIRECTED TO SUBMIT
THIS AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PARTIES TO THIS AGREEMENT AS CONCLUSIVE EVIDENCE OF THIS WAIVER OF THE RIGHT TO
TRIAL BY JURY. FURTHER, BORROWER AND LENDER EACH CERTIFIES THAT NO
REPRESENTATIVE OR AGENT OF THE OTHER PARTY, INCLUDING THE OTHER PARTY’S COUNSEL,
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO ANY OF ITS REPRESENTATIVES OR AGENTS
THAT THE OTHER PARTY WILL NOT SEEK TO ENFORCE THIS WAIVER OF RIGHT TO TRIAL BY
JURY.

11.16. Waiver of Punitive, Consequential, Special or Indirect Damages

BORROWER WAIVES ANY RIGHT IT MAY HAVE TO SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL
OR INDIRECT DAMAGES FROM LENDER OR ANY OF LENDER’S AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS WITH RESPECT TO ANY AND ALL ISSUES PRESENTED IN
ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY BORROWER AGAINST LENDER
OR ANY OF LENDER’S AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS WITH
RESPECT TO ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT. THIS WAIVER OF THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL OR INDIRECT DAMAGES IS KNOWINGLY AND VOLUNTARILY GIVEN BY BORROWER, AND
IS INTENDED TO ENCOMPASS EACH INSTANCE AND EACH ISSUE FOR WHICH THE RIGHT TO
SEEK PUNITIVE, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES WOULD OTHERWISE APPLY.
LENDER IS AUTHORIZED AND DIRECTED TO SUBMIT THIS AGREEMENT TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND THE PARTIES TO THIS AGREEMENT AS
CONCLUSIVE EVIDENCE OF THIS WAIVER OF THE RIGHT TO SEEK PUNITIVE, CONSEQUENTIAL,
SPECIAL OR INDIRECT DAMAGES.

11.17. Confidentiality

Lender shall use reasonable efforts to assure that information about Borrower
and its operations, affairs and financial condition, not generally disclosed to
the public or to trade and other creditors, which is furnished to Lender
pursuant to the provisions hereof is used only for the purposes of this
Agreement and any other relationship between the Lender and Borrower and not
divulged to any Person other than the Lender, its Affiliates and their
respective officers, directors, employees and agents, except: (a) to their
attorneys and accountants, (b) in connection with the enforcement of the rights
of Lender hereunder and under the other Loan Documents or otherwise in
connection with applicable litigation, (c) in connection with assignments and
participations and the solicitation of prospective assignees and participants
referred to in Section 11.5 (provided such assignees, participants and
prospecting assignees and participants agree to be bound by this Section 11.17)
and (d) as may otherwise be required or requested by any regulatory authority
having jurisdiction over Lender or by any applicable law, rule, regulation or
judicial process, the opinion of Lender’s counsel concerning the making of such
disclosure to be binding on the parties hereto.

Page 11-5

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



End of Article 11

Page 11-6

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



     12. DEFINITIONS

     12.1. Defined Terms



Capitalized terms defined below or elsewhere in this Agreement have the
following meanings or, as applicable, the meanings given to those terms in
Exhibits to this Agreement:



“Accrual Basis” has the meaning set forth in Section 3.1 (c).



“Advance Rate” means, with respect to any Eligible Investment, the Advance Rate
set forth in Exhibit H for that type of Eligible Investment.



“Affiliate” means, when used with reference to any Person, (a) each Person that,
directly or indirectly, controls, is controlled by or is under common control
with, the Person referred to, (b) each Person that beneficially owns or holds,
directly or indirectly, 5% or more of any class of voting Equity Interests of
the Person referred to, (c) each Person, 5% or more of the voting Equity
Interests of which is beneficially owned or held, directly or indirectly, by the
Person referred to, and (d) each of such Person’s officers, directors, joint
venturers and partners. For these purposes, the term “control” (including the
terms “controlled by” and “under common control with”) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Person in question.



“Agency Security” means a Mortgage-backed Security issued or guaranteed by
Fannie Mae, Freddie Mac or Ginnie Mae.



“Agreement” means this Warehousing Credit and Security Agreement, either as
originally executed or as it may be amended, restated, renewed or replaced.



“Applicable Advances” has the meaning set forth in Section 3.1 (c).



“Annual Debt Payments” means, as of the last day of any fiscal quarter of any
Person, the sum of (a) the aggregate amount of scheduled principal payments on
all Debt during the next 4 fiscal quarters of that Person, (b) the amount of
interest expense incurred on all Debt and deducted in calculating net income for
the 4 fiscal quarters of that Person ending on that date, and (c) the amount of
dividends paid as preferred stock that must be deducted as an expense in
calculating net income pursuant to FAS 150 for the 4 fiscal quarters ending on
that date.



“Appraisal” means a certificate of independent certified public accountants or
independent financial consultants of recognized standing selected by Borrower
and satisfactory to Lender as to the Appraisal Value of Borrower’s Servicing
Portfolio or the Fannie Mae DUS Servicing Contracts or Ginnie Mae Servicing
Contracts acquired in any Servicing Acquisition. An Appraisal must evaluate
Borrower’s Servicing Portfolio or those Servicing Contracts based upon
reasonably determined categories of the Mortgage Loans and must give effect to
any subservicing agreements to which any Mortgage Loan is or will be subject.
Each Appraisal must be in form, substance and detail satisfactory to Lender.



“Appraisal Value” means, as of any date of determination, the fair market value
of Borrower’s right to service Mortgage Loans under the Servicing Contracts
included in Borrower’s Servicing Portfolio or under the Fannie Mae DUS Servicing
Contracts or Ginnie Mae Servicing Contracts acquired in any Servicing
Acquisition. Appraisal Value must be calculated as a percentage of the unpaid
principal amount of each category of Mortgage Loan serviced under those
Servicing Contracts.

Page 12-1

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



“Appraised Property Value” means with respect to an interest in real property,
the then current fair market value of the real property and any improvements on
it as of recent date determined in accordance with Title XI of FIRREA by a
qualified appraiser who is a member of the American Institute of Real Estate
Appraisers or other group of professional appraisers.

“Approved Custodian” means a pool custodian or other Person that Lender deems
acceptable, in its sole discretion, to hold Mortgage Loans for inclusion in a
Mortgage Pool or to hold Mortgage Loans as agent for an Investor that has issued
a Purchase Commitment for those Mortgage Loans.

“Audited Statement Date” means the date of Borrower’s most recent audited
financial statements (and, if applicable, Borrower’s Subsidiaries, on a
consolidated basis) delivered to Lender under this Agreement.

“Balance Funded Portion” has the meaning set forth in Section 3.1(c).

“Balance Funded Rate” means, for any Warehousing Advance, the Balance Funded
Rate specified for that Warehousing Advance in Exhibit H.

“Balance Funding Credit” has the meaning set forth in Section 3.1(c).

“Bank One” means Bank One, National Association, or any successor bank.

“Bank One Prime Rate” means, as of any date of determination, the highest prime
rate quoted by Bank One and most recently published by Bloomberg L.P. If the
prime rate for Bank One is not quoted or published for any period, then during
that period the term “Bank One Prime Rate” means the highest prime rate
published in the most recent edition of The Wall Street Journal in its regular
column entitled “Money Rates.”

“Borrower” has the meaning set forth in the first paragraph of this Agreement.

“Bridge Loan Approval Request” has the meaning set forth in Section 2.2.

“Bridge Mortgage Loan” has the meaning set forth in Exhibit H.

“Builder Loan”

has the meaning set forth in Exhibit H.

“Business Day” means any day other than Saturday, Sunday or any other day on
which national banking associations are closed for business.

“Buydown” has the meaning set forth in Section 3.6.

“CAD” means for any Person for any period of determination, the consolidated net
income or loss of a Person for such period, determined in accordance with GAAP,
plus the sum of (a) aggregate unrealized losses and amounts reflecting valuation
impairments or allowances, in each case arising out of marking to market the
value of bonds and derivative instruments held by such Person and its
subsidiaries and in each case as described in, and valued in accordance with,
FAS 140, (b) extraordinary losses, (c) fees earned in connection with the
origination of investments, which fees are required to be capitalized for such
period under GAAP, less the aggregate amount of such fees previously so
capitalized but accreted into income for such period; (d) interest expense on
all Debt and the amount of any dividends paid in respect of preferred stock that
must be deducted as an expense pursuant to FAS 150, and (e) amortization,
including, without limitation, amortization of goodwill and other intangible
assets, less the sum of (i) deferred tax benefits (or expenses) recognized under
GAAP but not in determining CAD, (ii)

Page 12-2

 

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



non-cash revenue, including, without limitation, revenue described in FAS 140,
(iii) aggregate unrealized gains and other amounts reflecting increased
valuations, in each case arising out of marking to market the value of bonds and
derivative instruments held by such Person and its Subsidiaries and in each case
as described in, and valued in accordance with FAS 140, (iv) any special
distributions made to the equity holders of such Person, other than preferred
dividends paid by MuniMae TE Bond Subsidiary, LLC, (v) extraordinary income or
gains, and (vi) all other non-recurring income, including, without limitation,
(1) revenues or proceeds received upon the sale or other disposition of assets
that relate to discontinued operations of such Person and its Subsidiaries, or
(2) premiums received upon prepayment or repayment of bonds or other debentures
held by such Person and its Subsidiaries.

“Calendar Quarter” means the 3 month period beginning on each January 1,
April 1, July 1 or October 1.

“Cash Collateral Account” means a demand deposit account maintained at the
Funding Bank in Lender’s name and designated for receipt of the proceeds of the
sale or other disposition of Collateral.

“Closing Date” has the meaning set forth in the Recitals to this Agreement.

“Collateral” has the meaning set forth in Section 4.1.

“Collateral Documents” means, with respect to each Mortgage Loan, (a) the
Mortgage Note, the Mortgage and all other documents including, if applicable,
any Security Agreement, executed in connection with or relating to the Mortgage
Loan; (b) as applicable, the original lender’s ALTA Policy of Title Insurance or
its equivalent, documents evidencing the FHA Commitment to Insure, or private
mortgage insurance, the appraisal, the environmental assessment, the engineering
report, certificates of casualty or hazard insurance, credit information on the
maker of the Mortgage Note; (c) any other document listed in Exhibit B; and
(d) any other document that is customarily desired for inspection or transfer
incidental to the purchase of any Mortgage Note by an Investor or that is
customarily executed by the seller of a Mortgage Note to an Investor.

“Committed Purchase Price” means for an Eligible Investment (a) the dollar price
as set forth in the Purchase Commitment or, if the price is not expressed in
dollars, the product of the Mortgage Note Amount multiplied by the price
(expressed as a percentage) as set forth in the Purchase Commitment for the
Eligible Investment, or (b) if the Eligible Investment is to be used to back an
Agency Security, an amount equal to the product of the Mortgage Note Amount
multiplied by the price (expressed as a percentage) as set forth in the Purchase
Commitment for the Agency Security.

“Compliance Certificate” means a certificate executed on behalf of Borrower by
its manager having principal financial accounting responsibilities,
substantially in the form of Exhibit E.

“Debt” means (a) all indebtedness or other obligations of a Person (and, if
applicable, that Person’s Subsidiaries, on a consolidated basis) that, in
accordance with GAAP, would be included in determining total liabilities as
shown on the liabilities side of a balance sheet of that Person on the date of
determination, plus (b) all indebtedness or other obligations of that Person
(and, if applicable, that Person’s Subsidiaries, on a consolidated basis) for
borrowed money or for the deferred purchase price of property or services. For
purposes of calculating a Person’s Debt, Fannie Mae Loan Loss Reserves and
Subordinated Debt not due within 1 year of that date may be excluded from that
Person’s indebtedness.

“Default” means the occurrence of any event or existence of any condition that,
but for the giving of Notice or the lapse of time, would constitute an Event of
Default.

Page 12-3

Dated: 5/23/2003
Amended: 6/11/2004





--------------------------------------------------------------------------------



 



“Default Rate” means, for any Warehousing Advance, the Interest Rate applicable
to that Warehousing Advance plus 4% per annum. If no Interest Rate is applicable
to a Warehousing Advance, “Default Rate” means, for that Warehousing Advance,
the highest Interest Rate then applicable to any outstanding Warehousing Advance
plus 4% per annum.

“Depository Benefit” means the compensation received by Lender, directly or
indirectly, as a result of Borrower’s maintenance of Eligible Balances with a
Designated Bank.

“Designated Bank” means any bank designated by Lender as a Designated Bank, but
only for as long as Lender has an agreement under which Lender receives
Depository Benefits from that bank.

“Designated Bank Charges” means any fees, interest or other charges that would
otherwise be payable to a Designated Bank in connection with Eligible Balances
maintained at the Designated Bank, including deposit insurance premiums, service
charges and any other charges that may be imposed by governmental authorities
from time to time.

“Designated Loans” has the meaning set forth in Section 4.3.

“Earnings Allowance” has the meaning set forth in Section 3.1(b).

“Earnings Credit” has the meaning set forth in Section 3.1(b).

“Eligible Balances” means all funds of or maintained by Borrower (and, if
applicable, Borrower’s Subsidiaries) in demand deposit or time deposit accounts
at a Designated Bank, minus balances to support float, reserve requirements and
any other reductions that may be imposed by governmental authorities from time
to time.

“Eligible Investment” means a Mortgage Loan, Municipal Bond or Builder Loan that
satisfies the conditions and requirements set forth in Exhibit H.

“Eligible Mortgage Pool” means a Mortgage Pool for which (a) an Approved
Custodian has issued its initial certification, (b) there exists a Purchase
Commitment covering the Agency Security to be issued on the basis of that
certification and (c) the Agency Security will be delivered to Lender.

“Equity Interests” means all shares, interests, participations or other
equivalents, however, designated, of or in a Person (other than a natural
person), whether or not voting, including common stock, membership interests,
warrants, preferred stock, convertible debentures and all agreements,
instruments and documents convertible, in whole or in part, into any one or more
of the foregoing.

“Equity Investment” means any investment that a shareholder, partner or member
of a Mortgage Borrower is required to make in the Mortgage Borrower pursuant to
any applicable agreement providing for such investment.

“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules
and regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is a member of a group of which Borrower is a member and that is treated as a
single employer under Section 414 of the Internal Revenue Code.

“Event of Default” means any of the conditions or events set forth in
Section 10.1.

Page 12-4

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



“Excess Buydown” has the meaning set forth in Section 3.4.

“Exchange Act” means the Securities Exchange Act of 1934 and all rules and
regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

“Exhibit A” means  Exhibit A, Exhibit A-MF/BR, Exhibit A-TL, Exhibit A-Bonds, as
applicable to the type of Eligible Investment against which an Advance is to be
made.

“Exhibit B” means Exhibit B-MF, Exhibit B/FHA, Exhibit B/SFNMA, Exhibit B-Bonds,
as applicable to the type of Eligible Investment against which a Warehousing
Advance is to be made.

“Excluded Lines of Credit” means lines of credit extended to one or more
Borrowers by Affiliates and designated as “Excluded Lines of Credit” on
Exhibit F.

“Fair Market Value” means, at any time for an Eligible Investment as of any date
of determination, (a) the Committed Purchase Price if the Eligible Investment is
a Mortgage Loan covered by a Purchase Commitment from Fannie Mae or Freddie Mac
or the Eligible Investment is a Mortgage Loan to be exchanged for an Agency
Security and that Agency Security is covered by a Purchase Commitment from an
Investor, (b) the least of the marked-to-market value, adjusted to reflect
changes in interest rates since the most recent report, the outstanding
principal balance or the Appraised Property Value of the related premises, if
the Eligible Investment is a Municipal Bond, or (c) otherwise, the market price
for such Eligible Investment, determined by Lender based on market data for
similar Mortgage Loans, Municipal Bonds or Builder Loans and such other criteria
as Lender deems appropriate in its sole discretion.

“Fannie Mae” means Fannie Mae, a corporation created under the laws of the
United States, and any successor corporation or other entity.

“Fannie Mae Agreements” has the meaning set forth in Section 4.3.

“Fannie Mae DUS Mortgage Loan” has the meaning specified in Exhibit H.

“Fannie Mae DUS Program” means Fannie Mae’s program for the purchase of Mortgage
Loans originated under Fannie Mae’s Delegrated Underwriting and Servicing Guide.

“Fannie Mae Loan Loss Reserves” means reserves established by Borrower to absorb
estimated future losses related to Fannie Mae DUS Mortgage Loans.

“Fannie Mae Servicing Contracts” has the meaning set forth in Section 4.3.

“FAS” means a Financial Accounting Standard as published by the Financial
Accounting Standards Board.

“FHA” means the Federal Housing Administration and any successor agency or other
entity.

“FHA Construction Mortgage Loan” has the meaning set forth in Exhibit H.

“FHA Mortgage Loan” means an FHA-insured Mortgage Loan included in the Pledged
Investments.

“FHA Project Mortgage Loan” has the meaning set forth in Exhibit H.

“FICA” means the Federal Insurance Contributions Act and all rules and
regulations promulgated under that statute, as amended, and any successor
statute, rules and regulations.

Page 12-5

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989 and all rules and regulations promulgated under that statute, as
amended, and any successor statute, rules, and regulations.

“First Mortgage” means a Mortgage that constitutes a first Lien on the real
property and improvements described in or covered by that Mortgage.

“First Mortgage Loan” means a Mortgage Loan secured by a First Mortgage.

“Freddie Mac” means Freddie Mac, a corporation created under the laws of the
United States, and any successor corporation or other entity.

“Freddie Mac Mortgage Loan” has the meaning set forth in Exhibit H.

“Funding Bank” means Bank One or any other bank designated by Lender as a
Funding Bank.

“Funding Bank Agreement” means a letter agreement on the form prescribed by
Lender between the Funding Bank and Borrower authorizing Lender’s access to the
Operating Account.

“GAAP” means generally accepted accounting principles set forth in opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and in statements and pronouncements of the
Financial Accounting Standards Board, or in opinions, statements or
pronouncements of any other entity approved by a significant segment of the
accounting profession, which are applicable to the circumstances as of the date
of determination.

“Ginnie Mae” means the Government National Mortgage Association, an agency of
the United States government, and any successor agency or other entity.

“Health Care Facility” means a retirement service center, a board and care
facility, an intermediate care facility, a nursing home or a hospital.

“Hedging Arrangements” means, with respect to any Person, any agreements or
other arrangements (including interest rate swap agreements, interest rate cap
agreements and forward sale agreements) entered into to protect that Person
against changes in interest rates or the market value of assets.

“HUD” means the Department of Housing and Urban Development, and any successor
agency or other entity.

“Indemnified Liabilities” has the meaning set forth in Section 11.2.

“Indemnitees” has the meaning set forth in Section 11.2

“Index Rate” means, for any Warehousing Advance other than a Warehousing Advance
for which interest is calculated by reference to the greater of LIBOR or 2.25%,
the Interest Rate specified for that Warehousing Advance in Exhibit H. For
Warehousing Advances for which interest is calculated by reference to the
greater of LIBOR or 2.25%, Index Rate means LIBOR plus the applicable margin
specified in Exhibit H.

“Interest Rate” means, for any Warehousing Advance, the floating rate of
interest specified for that Warehousing Advance in Exhibit H.

Page 12-6

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



“Interim Statement Date” means the date of the most recent unaudited financial
statements of Borrower (and, if applicable, Borrower’s Subsidiaries, on a
consolidated basis) delivered to Lender under this Agreement.

“Internal Revenue Code” means the Internal Revenue Code of 1986, Title 26 of the
United States Code, and all rules, regulations and interpretations issued under
those statutory provisions, as amended, and any subsequent or successor federal
income tax law or laws, rules, regulations and interpretations.

“Investment Company Act” means the Investment Company Act of 1940 and all rules
and regulations promulgated under that statute, as amended, and any successor
statute, rules, and regulations.

“Investor” means Fannie Mae, Freddie Mac or a financially responsible private
institution that Lender deems acceptable, in its sole discretion, to issue
Purchase Commitments with respect to a particular category of Eligible
Investments.

“Lender” has the meaning set forth in the first paragraph of this Agreement.

“Leverage Ratio” means the ratio of a Person’s consolidated Debt to Tangible Net
Worth. For purposes of calculating a Person’s Leverage Ratio, Debt arising under
Hedging Arrangements, to the extent of assets arising under those Hedging
Arrangements, may be excluded from that Person’s Debt.

“LIBOR” means, for each week, the rate of interest per annum that is equal to
the arithmetic mean of the U.S. Dollar London Interbank Offered Rates for
1 month periods of certain U.S. banks as of 11:00 a.m. (London time) on the
first Business Day of each week on which the London Interbank market is open, as
published by Bloomberg L.P. If those interest rates are not offered or published
for any period, then during that period LIBOR means the London Interbank Offered
Rate for 1 month periods as published in The Wall Street Journal in its regular
column entitled “Money Rates” on the first Business Day of each week on which
the London Interbank market is open.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature of such an agreement and any
agreement to give any security interest).

“Loan Documents” means this Agreement, the Warehousing Note, any agreement of
Borrower relating to Subordinated Debt, and each other document, instrument or
agreement executed by Borrower in connection with any of those documents,
instruments and agreements, as originally executed or as any of the same may be
amended, restated, renewed or replaced.

“Loan Package Fee” has the meaning set forth in Section 3.5.

“Loan-to-Value Ratio” means, for any Mortgage Loan, the ratio of (a) the maximum
amount that may be borrowed under the Mortgage Loan (whether or not borrowed) at
the time of origination, plus the Mortgage Note Amounts of all other Mortgage
Loans secured by senior or pari passu Liens on the related Property, to (b) the
Appraised Property Value of the related Property.

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System, as amended.

“Master Credit Facility Agreement” means any agreement between Borrower and one
or more mortgagors and (if applicable) other obligors described on Exhibit I (as
amended in accordance

Page 12-7

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



with Section 5.3, under which Borrower makes Special Fannie Mae Mortgage Loans
to those mortgagors and other obligors secured by Mortgages on Multifamily
Properties, as long as Fannie Mae has agreed, on terms satisfactory to Lender,
to issue an Agency Security in exchange for a 100% participation in each Special
Fannie Mae Mortgage Loan.

“Miscellaneous Fees and Charges” means the miscellaneous fees set forth on
Lender’s fee schedule attached as Exhibit I and all miscellaneous disbursements,
charges and expenses incurred by or on behalf of Lender for the handling and
administration of Warehousing Advances and Collateral, including costs for
Uniform Commercial Code, tax lien and judgment searches conducted by Lender,
filing fees, charges for wire transfers and check processing charges, charges
for security delivery fees, charges for overnight delivery of Collateral to
Investors, recording fees, Funding Bank service fees and overdraft charges and
Designated Bank Charges. Upon not less than 3 Business Days’ prior Notice to
Borrower, Lender may modify Exhibit I and the fees set forth in it to conform to
current Lender practices and, as so modified, the revised Exhibit I will become
part of this Agreement.

“Modified Net Worth” means MMA’s Tangible Net Worth less the amount of MMA’s net
investment in MuniMae TE Bond Subsidiary LLC.

“Mortgage” means a mortgage or deed of trust on real property that, except in
the case of an FHA Construction Mortgage Loan, is improved and substantially
completed.

“Mortgage-backed Securities” means securities that are secured or otherwise
backed by Mortgage Loans.

“Mortgage Borrower” means a borrower of a Mortgage Loan.

“Mortgage Loan” means any loan evidenced by a Mortgage Note and secured by a
Mortgage and, if applicable, a Security Agreement.

“Mortgage Note” means a promissory note secured by one or more Mortgages and, if
applicable, one or more Security Agreements.

“Mortgage Note Amount” means, as of any date of determination, the then
outstanding and unpaid principal amount of a Mortgage Note (whether or not an
additional amount is available to be drawn under that Mortgage Note).

“Mortgage Pool” means a pool of one or more Pledged Investments on the basis of
which a Mortgage-backed Security is to be issued.

“Multiemployer Plan” means a “multiemployer plan” as defined in Section 4001
(a)(3) of ERISA, to which either Borrower or any ERISA Affiliate of Borrower has
any obligation with respect to its employees.

“Multifamily Property” means real property that contains or that will contain
more than 4 dwelling units.

“Municipal Bonds” has the meaning set forth in Exhibit H.

“Non-Agency Mortgage Loan” has the meaning set forth in Exhibit H.

“Non-Usage Fee” has the meaning set forth in Section 3.4.

“Notices” has the meaning set forth in Section 11.1.

Page 12-8

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



“Obligations” means all indebtedness, obligations and liabilities of Borrower to
Lender and Lender’s Subsidiaries (whether now existing or arising after the date
of this Agreement, voluntary or involuntary, joint or several, direct or
indirect, absolute or contingent, liquidated or unliquidated, or decreased or
extinguished and later increased and however created or incurred), including
Borrower’s obligations and liabilities to Lender under the Loan Documents and
disbursements made by Lender for Borrower’s account.

“Operating Account” means a demand deposit account maintained at the Funding
Bank in Borrower’s name and designated for funding that portion of each Eligible
Investment not funded by a Warehousing Advance made against that Eligible
Investment and for returning any excess payment from an Investor for a Pledged
Investment or Pledged Security.

“Other Fannie Mae Mortgage Loan” has the meaning set forth in Exhibit H.

“Overdraft Advance” has the meaning set forth in Section 3.7.

“Parent” means Midland Financial Holdings, Inc..

“Participant” has the meaning set forth in Section 11.5.

“Person” means and includes natural persons, corporations, limited liability
companies, limited liability partnerships, limited partnerships, general
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and governments and agencies and
political subdivisions of those governments.

“Plan” means each employee benefit plan (whether in existence on the date of
this Agreement or established after that date), as that term is defined in
Section 3 of ERISA, maintained for the benefit of directors, officers or
employees of Borrower or any ERISA Affiliate.

“Pledged Assets” means, collectively, Pledged Investments, Pledged Securities,
Pledged Servicing Acquisition/Disposition Agreements, Pledged Servicing
Contracts and Pledged Servicing Payments.

“Pledged Hedging Accounts” has the meaning set forth in Section 4.1 (j).

“Pledged Hedging Arrangements” has the meaning set forth in Section 4.1 (j).

“Pledged Investments” has the meaning set forth in Section 4.1 (b).

“Pledged Securities” has the meaning set forth in Section 4.1 (c).

“Pledged Servicing Acquisition/Disposition Agreements” has the meaning set forth
in Section 4.1 (g).

“Pledged Servicing Contracts” has the meaning set forth in Section 4.1(e).

“Pledged Servicing Payments” has the meaning set forth in Section 4.1(f).

“Prohibited Transaction” has the meanings set forth for such term in
Section 4975 of the Internal Revenue Code and Section 406 of ERISA.

“Property” means a Multifamily Property or Health Care Facility securing a
Mortgage Loan.

Page 12-9

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



“Purchase Commitment” means a written commitment, in form and substance
satisfactory to Lender, issued in favor of Borrower by an Investor under which
that Investor commits to purchase Mortgage Loans or Mortgage-backed Securities.

“Rating Agency” means any nationally recognized statistical rating organization
that in the ordinary course of its business rates Mortgage-backed Securities.

“Refinancing Loan” means a permanent Mortgage Loan or other financing originated
by Borrower to refinance one or more Pledged Investments.

“Release Amount” has the meaning set forth in Section 4.3(f).

“Remainder” has the meaning set forth in Section 3.1(c).

“Restriction List” and “Restriction Lists” means each and every list of Persons
to whom the Government of the United States prohibits or otherwise restricts the
provision of financial services. For the purposes of this Agreement, Restriction
Lists include the list of Specifically Designated Nationals and Blocked Persons
established pursuant to Executive Order 13224 (September 23, 2001) and
maintained by the Office of Foreign Assets Control, U.S. Department of the
Treasury, current as of the day the Restriction List is used for purposes of
comparison in accordance with the requirements of this Agreement.

“Second Mortgage” means a Mortgage that constitutes a second Lien on the real
property and improvements described in or covered by that Mortgage.

“Second Mortgage Loan” means a Mortgage Loan secured by a Second Mortgage.

“Security Agreement” means a security agreement or other agreement that creates
a Lien on personal property, including furniture, fixtures and equipment, to
secure repayment of a Mortgage Loan.

“Servicing Acquisition” means a transaction in which Borrower acquires Fannie
Mae DUS Servicing Contracts or Ginnie Mae Servicing Contracts in a bulk
purchase.

“Servicing Acquisition Documents” means, with respect to any Servicing
Acquisition, the Servicing Purchase Agreement and all agreements, documents and
instruments executed and delivered in connection with the Servicing Acquisition.

“Servicing Collateral” means the Collateral described in Section 4.1 (e), and
all Collateral described in Sections 4.1(f) and 4.1(g) that constitutes proceeds
of or is related to that Collateral.

“Servicing Contract” means, with respect to any Person, the arrangement, whether
or not in writing, under which that Person has the right to service Mortgage
Loans.

“Servicing Portfolio” means, as to any Person, the unpaid principal balance of
Mortgage Loans serviced by that Person under Servicing Contracts, minus the
principal balance of all Mortgage Loans that are serviced by that Person for
others under subservicing arrangements.

“Servicing Portfolio Report” has the meaning set forth in Section 7.3(a).

“Servicing Purchase Agreement” means the principal agreement or agreements
pursuant to which Borrower makes any Servicing Acquisition.

Page 12-10

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



“Shipped Period” means the maximum number of days specified in Exhibit H during
which a Warehousing Advance may remain outstanding against a Pledged Investment
that has been sent to (a) an Investor or a custodian for an Investor for
examination and purchase under a Purchase Commitment, (b) an Approved Custodian
for examination and inclusion in an Eligible Mortgage Pool or (c) a pool
custodian for examination and inclusion in a Mortgage Pool.

“Special Fannie Mae Bailee Agreement” means an agreement among Borrower, Lender
and Fannie Mae, on the form prescribed by Lender, with respect to Lender’s
security interest in Borrower’s interest in one or more Mortgage Notes
evidencing a Special Fannie Mae Mortgage Loan.

“Special Fannie Mae Mortgage Loan” has the meaning set forth in Exhibit H.

“Special Fannie Mae Pool Purchase Contract” means an agreement, on terms
satisfactory to Lender, under which Fannie Mae agrees to purchase a 100%
participation in Special Fannie Mae Mortgage Loans in exchange for Agency
Securities.

“Statement Date” means the Audited Statement Date or the Interim Statement Date,
as applicable.

“Sublimit” means the aggregate amount of Warehousing Advances (expressed as a
dollar amount or as a percentage of the Warehousing Commitment Amount) that is
permitted to be outstanding at any one time against a specific type of Eligible
Investment.

“Subordinated Debt” means (a) all indebtedness of Borrower for borrowed money
that is effectively subordinated in right of payment to all present and future
Obligations either (1) under a Subordination of Debt Agreement on the form
prescribed by Lender or (2) otherwise on terms acceptable to Lender, and
(b) solely for purposes of Section 8.4, all indebtedness of Borrower that is
required to be subordinated by Sections 5.1 (b) and 7.11.

“Subordinate Mortgage” means a Mortgage that constitutes a second, third or
fourth Lien on the real property and improvements described in or covered by
that Mortgage.

“Subordinate Mortgage Loan” means a Mortgage Loan secured by a Subordinate
Mortgage and (a) in the case of Fannie Mae DUS Mortgage Loans or Other Fannie
Mae Mortgage Loans, for which all prior Mortgage Loans on that Property have
been sold to, or are subject to a Purchase Commitment issued by, Fannie Mae and
(b) in the case of Freddie Mac Mortgage Loans, for which all prior Mortgage
Loans on that Property have been sold to, or are subject to a Purchase
Commitment issued by, Freddie Mac.

“Subsidiary” means any corporation, partnership, association or other business
entity in which more than 50% of the shares of stock or other ownership
interests having voting power for the election of directors, managers, trustees
or other Persons performing similar functions is at the time owned or controlled
by any Person either directly or indirectly through one or more Subsidiaries of
that Person.

“Takeout Commitment” means, with respect to any Pledged Investment, (a) a
Purchase Commitment, (b) a commitment from a lender, and in form and substance,
satisfactory to Lender, to make a Refinancing Loan, or (c) a forward commitment
for the purchase or permanent financing from an Investor or investment bank, and
in form and substance, satisfactory to Lender.

“Tangible Net Worth” means the excess of a Person’s (and, if applicable, that
Person’s Subsidiaries, on a consolidated basis) total assets over total
liabilities as of the date of determination, each determined in accordance with
GAAP applied in a manner consistent with

Page 12-11

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



the financial statements referred to in Section 5.1 (a)(6), plus Fannie Mae Loan
Loss Reserves and that portion of Subordinated Debt not due within 1 year of
that date. For purposes of calculating a Person’s Tangible Net Worth, advances
or loans to managers, members, employees or Affiliates, investments in
Affiliates other than consolidated Subsidiaries, assets pledged to secure any
liabilities not included in the Debt of that Person, intangible assets, those
other assets that would be deemed by HUD to be non-acceptable in calculating
adjusted net worth in accordance with its requirements in effect as of that
date, as those requirements appear in the “Consolidated Audit Guide for Audits
of HUD Programs,” and other assets Lender deems unacceptable, in its sole
discretion, must be excluded from that Person’s total assets.

“Third Party Originated Asset” means a Mortgage Loan, Municipal Bond or Builder
Loan originated and funded by a third party (other than with funds provided by
Borrower at closing to purchase the Mortgage Loan, Municipal Bond or Builder
Loan) and subsequently purchased by Borrower.

“Trust Receipt” means a trust receipt in a form approved by and under which
Lender may deliver any document relating to the Collateral to Borrower for
correction or completion.

“Underwriting Fee” has the meaning set forth in Exhibit H.

“Underwriting Guidelines” means Borrower’s policies and procedures for
underwriting Mortgage Loans and Municipal Bonds secured by Multifamily
Properties, Health Care Facilities, Commercial Properties, Mobile Home Parks or
Seniors Housing, and Builder Loans, as in effect on the date of this Agreement,
a copy of which has been provided to and approved by Lender, as the same may be
modified from time to time in accordance with this Agreement.

“Unused Portion” has the meaning set forth in Section 3.4.

“Used Portion” has the meaning set forth in Section 3.4.

“Warehouse Period” means, for any Eligible Loan, the maximum number of days a
Warehousing Advance against that type of Eligible Loan may remain outstanding as
set forth in Exhibit H.

“Warehousing Advance” means a disbursement by Lender under Section 1.1.

“Warehousing Advance Request” has the meaning set forth in Section 2.1.

“Warehousing Collateral Value” means, as of any date of determination, (a) with
respect to any Eligible Investment, the lesser of (1) the amount of any
Warehousing Advance made, or that could be made, against such Eligible
Investment under Exhibit H or (2) an amount equal to the Advance Rate for the
applicable type of Eligible Investment multiplied by the Fair Market Value of
such Eligible Investment; (b) if Eligible Investments have been exchanged for
Agency Securities, the lesser of (1) the amount of any Warehousing Advances
outstanding against the Eligible Investments backing the Agency Securities or
(2) an amount equal to the Advance Rates for the applicable types of Eligible
Investments backing the Agency Securities multiplied by the Fair Market Value of
the Agency Securities; and (c) with respect to cash, the amount of the cash.

“Warehousing Commitment” means the obligation of Lender to make Warehousing
Advances to Borrower under Section 1.1.

“Warehousing Commitment Amount” means $200,000,000.

“Warehousing Commitment Termination Date” has the meaning set forth in
Section 1.2.

Page 12-12

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



“Warehousing Maturity Date” means the earlier of (a) the date 6 months after the
Warehousing Commitment Termination Date, or (b) the date the Warehousing
Advances become due and payable under Section 10.2.

“Warehousing Note” has the meaning set forth in Section 1.3.

“Wire Disbursement Account” means a demand deposit account maintained at the
Funding Bank in Lender’s name for clearing wire transfers requested by Borrower
to fund Warehousing Advances.

     
12.2.
  Other Definitional Provisions; Terms of Construction
 
   
12.2 (a)
  Accounting terms not otherwise defined in this Agreement have the meanings
given to those terms under GAAP.
 
   
12.2 (b)
  Defined terms may be used in the singular or the plural, as the context
requires.
 
   
12.2 (c)
  All references to time of day mean the then applicable time in Chicago,
Illinois, unless otherwise expressly provided.
 
   
12.2 (d)
  References to Sections, Exhibits, Schedules and like references are to
Sections, Exhibits, Schedules and the like of this Agreement unless otherwise
expressly provided.
 
   
12.2 (e)
  The words “include,” “includes” and “including” are deemed to be followed by
the phrase “without limitation.”
 
   
12.2 (f)
  Unless the context in which it is used otherwise clearly requires, the word
“or” has the inclusive meaning represented by the phrase “and/or.”
 
   
12.2 (g)
  All incorporations by reference of provisions from other agreements are
incorporated as if such provisions were fully set forth into this Agreement, and
include all necessary definitions and related provisions from those other
agreements. All provisions from other agreements incorporated into this
Agreement by reference survive any termination of those other agreements until
the Obligations of Borrower under this Agreement and the Warehousing Note are
irrevocably paid in full and the Warehousing Commitment is terminated.
 
   
12.2 (h)
  All references to the Uniform Commercial Code shall be deemed to be references
to the Uniform Commercial Code in effect on the date of this Agreement in the
applicable jurisdiction.
 
   
12.2 (i)
  Unless the context in which it is used otherwise clearly requires, all
references to days, weeks and months mean calendar days, weeks and months.

End of Article 12

Page 12-13

Dated: 5/23/2003
Amended: 6/11/2004



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO WAREHOUSING CREDIT AND
SECURITY AGREEMENT



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this “Amendment”)
dated as of June 11, 2004, between MUNICIPAL MORTGAGE & EQUITY, LLC, a Delaware
limited liability company (“MMA”). MUNIMAE TEI HOLDINGS, LLC, a Maryland limited
liability company (“MTEI”). MIDLAND MORTGAGE INVESTMENT CORPORATION, a Florida
corporation (“Midland Mortgage”), MMA CONSTRUCTION FINANCE, LLC fka MUNIMAE
MIDLAND CONSTRUCTION FINANCE, LLC, a Maryland limited liability company (“MMA
Construction”), and MMA CAPITAL CORPORATION, a Michigan corporation f/k/a
MIDLAND CAPITAL CORPORATION (“MMA Capital”) (MMA, MTEI, Midland Mortgage, MMA
Construction and MMA Capital, collectively, “Borrower”) and RESIDENTIAL FUNDING
CORPORATION, a Delaware corporation (“Lender”).



A.   Borrower and Lender have entered into a revolving mortgage warehousing
facility with a present Warehousing Commitment Amount of $190,000,000 which is
evidenced by a Warehousing Promissory Note and a Term Loan Promissory Note, each
dated May 23, 2003 (collectively, the “Notes”), and by a Warehousing Credit,
Term Loan and Security Agreement dated as of May 23, 2003 (as the same may have
been and may be amended or supplemented, the “Agreement”).   B.   Borrower and
Lender have agreed to increase the Warehousing Commitment Amount, terminate the
Term Loan Commitment, and amend certain other terms of the Agreement, subject to
the terms and conditions of this Amendment.

NOW, THEREFORE, the parties to this Amendment agree as follows:



1.   Subject to Borrower’s satisfaction of the conditions set forth in
Section 18, the effective date of this Amendment is June 1, 2004 (“Effective
Date”).   2.   Unless otherwise defined in this Amendment, all capitalized terms
have the meanings given to those terms in the Agreement. Defined terms may be
used in the singular or the plural, as the context requires. The words
“include,” “includes” and “including” are deemed to be followed by the phrase
“without limitation.” Unless the context in which it is used otherwise clearly
requires, the word “or” has the inclusive meaning represented by the phrase
“and/or.” References to Sections and Exhibits are to Sections and Exhibits of
this Amendment unless otherwise expressly provided.   3.   The Cover Page, Table
of Contents, Exhibit List and Preamble are amended and restated in their
entirety as set forth in the Cover Page, Table of Contents, Exhibit List and
Preamble attached to this Amendment. All references in the Agreement and other
Loan Documents to the Cover Page, the Table of Contents, Exhibit List and
Preamble are deemed to refer to the new Cover Page, Table of Contents,
Exhibit List and Preamble.   4.   Article 1 of the Agreement is amended and
restated in its entirety as set forth in Article 1 attached to this Amendment.
All references in the Agreement and other Loan Documents to Article 1 (including
each and every Section in Article 1) are deemed to refer to the new Article 1.  
5.   Article 2 of the Agreement is amended and restated in its entirety as set
forth in Article 2 attached to this Amendment. All references in the Agreement
and other Loan Documents to Article 2 (including each and every Section in
Article 2) are deemed to refer to the new Article 2.

Page 1



--------------------------------------------------------------------------------



 



6.   Article 3 of the Agreement is amended and restated in its entirety as set
forth in Article 3 attached to this Amendment. All references in the Agreement
and other Loan Documents to Article 3 (including each and every Section in
Article 3) are deemed to refer to the new Article 3.   7.   Article 4 of the
Agreement is amended and restated in its entirety as set forth in Article 4
attached to this Amendment. All references in the Agreement and other Loan
Documents to Article 4 (including each and every Section in Article 4) are
deemed to refer to the new Article 4.   8.   Article 5 of the Agreement is
amended and restated in its entirety as set forth in Article 5 attached to this
Amendment. All references in the Agreement and other Loan Documents to Article 5
(including each and every Section in Article 5) are deemed to refer to the new
Article 5.   9.   Article 6 of the Agreement is amended and restated in its
entirety as set forth in Article 6 attached to this Amendment. All references in
the Agreement and other Loan Documents to Article 6 (including each and every
Section in Article 6) are deemed to refer to the new Article 6.   10.  
Article 7 of the Agreement is amended and restated in its entirety as set forth
in Article 7 attached to this Amendment. All references in the Agreement and
other Loan Documents to Article 7 (including each and every Section in
Article 7) are deemed to refer to the new Article 7.   11.   Article 8 of the
Agreement is amended and restated in its entirety as set forth in Article 8
attached to this Amendment. All references in the Agreement and other Loan
Documents to Article 8 (including each and every Section in Article 8) are
deemed to refer to the new Article 8.   12.   Article 9 of the Agreement is
amended and restated in its entirety as set forth in Article 9 attached to this
Amendment. All references in the Agreement and other Loan Documents to Article 9
(including each and every Section in Article 9) are deemed to refer to the new
Article 9.   13.   Article 10 of the Agreement is amended and restated in its
entirety as set forth in Article 10 attached to this Amendment. All references
in the Agreement and other Loan Documents to Article 10 (including each and
every Section in Article 10) are deemed to refer to the new Article 10.   14.  
Article 11 of the Agreement is amended and restated in its entirety as set forth
in Article 11 attached to this Amendment. All references in the Agreement and
other Loan Documents to Article 11 (including each and every Section in
Article 11) are deemed to refer to the new Article 11.   15.   Article 12 of the
Agreement is amended and restated in its entirety as set forth in Article 12
attached to this Amendment. All references in the Agreement and other Loan
Documents to Article 12 (including each and every Section in Article 12) are
deemed to refer to the new Article 12.   16.   Exhibit H to the Agreement is
amended and restated in its entirety as set forth in Exhibit H to this
Amendment. All references in the Agreement and the other Loan Documents to
Exhibit H are deemed to refer to the new Exhibit H.   17.   As of June 1, 2004,
Borrower acknowledges and agrees that the Term Loan Commitment is terminated and
no Term Loan Advances will be made by Lender from and after that date.   18.  
Borrower must deliver to Lender (a) two executed copies of this Amendment, and
(b) a document production fee.

Page 2



--------------------------------------------------------------------------------



 



19.   Borrower represents, warrants and agrees that (a) there exists no Default
or Event of Default under the Loan Documents, (b) the Loan Documents continue to
be the legal, valid and binding agreements and obligations of Borrower,
enforceable in accordance with their terms, as modified by this Amendment,
(c) Lender is not in default under any of the Loan Documents and Borrower has no
offset or defense to its performance or obligations under any of the Loan
Documents, (d) except for changes permitted by the terms of the Agreement,
Borrower’s representations and warranties contained in the Loan Documents are
true, accurate and complete in all respects as of the Effective Date and
(e) there has been no material adverse change in Borrower’s financial condition
from the date of the Agreement to the Effective Date.   20.   Except as
expressly modified, the Agreement is unchanged and remains in full force and
effect, and Borrower ratifies and reaffirms all of its obligations under the
Agreement and the other Loan Documents.   21.   This Amendment may be executed
in any number of counterparts, each of which will be deemed an original, but all
of which shall together constitute but one and the same instrument.

IN WITNESS WHEREOF, Borrower and Lender have caused this Amendment to be duly
executed on their behalf by their duly authorized officers as of the day and
year above written.

              MUNICIPAL MORTGAGE & EQUITY, LLC,     a Delaware limited liability
company
 
       

  By:   /s/ Gary A. Mentesana

       

  Its :   Executive Vice President
 
            MUNIMAE TEI HOLDINGS, LLC,     a Maryland limited liability company
 
       

  By:   Municipal Mortgage & Equity, LLC,

      a Delaware limited liability company

  Its:   Sole Member
 
       

    By:  /s/ Gary A. Mentesana

       

    Its:  Executive Vice President
 
            MIDLAND MORTGAGE INVESTMENT
CORPORATION,     a Florida corporation
 
       

  By:   /s/ Gary A. Mentesana

       

  Its:   Executive Vice President

Page 3



--------------------------------------------------------------------------------



 



              MMA CONSTRUCTION FINANCE, LLC, a Maryland     limited liability
company
 
       

  By:   MuniMae Investment Services Corporation,

      a Maryland corporation

  Its:   Sole Member
 
       

  By :  /s/ Gary A. Mentesana

       

  Its:  Executive Vice President
 
            MMA CAPITAL CORPORATION,
a Michigan corporation
 
       

  By:   /s/ Gary A. Mentesana

  Its:   Executive Vice President
 
            RESIDENTIAL FUNDING CORPORATION,     a Delaware corporation
 
       

  By:   /s/ Charles E. Schweitzer

       

  Its :   Director

Page 4